Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 1 of 107 Page ID #:1



 1
     ARNOLDO CASILLAS, ESQ., SBN 158519
     DANIEL W. GILLETTE, ESQ., SBN 244019
 2   CASILLAS & ASSOCIATES
 3   3777 Long Beach Blvd., Third Floor
     Long Beach, CA 90807
 4   Tel: (562) 203-3030
 5   Fax: (323) 297-2833
     Email: acasillas@casillaslegal.com
 6

 7   Attorneys for Plaintiff RODRIGO DECASAS

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     RODRIGO DECASAS, an incompetent   )       CASE NO.:
11   adult, by and through his guardian ad
                                       )
12   litem, Veronica Banuelos,         )       COMPLAINT FOR
                                       )       DAMAGES
13                     Plaintiff,      )
14                                     )       CIVIL RIGHTS
      vs.                              )       VIOLATIONS PURSUANT
15                                     )       TO 42 U.S.C. § 1983
16   MARK RIDLEY-THOMAS; HILDA         )
     SOLIS; SHEILA KUEHL, LAW          )       1. DELIBERATE
17   OFFICES OF THE LOS ANGELES        )       INDIFFERENCE TO
18   COUNTY PUBLIC DEFENDER;           )       CONSTITUIONAL
     COUNTY OF LOS ANGELES;            )       VIOLATIONS
19   RONALD BROWN; KELLY EMLING; )
20   LAURA GREEN, MICHAEL SUZUKI; )            2. MUNICIPAL
     JENNY BROWN; DANIEL               )       LIABILITY FOR
21   KUPERBERG; RUBEN MARQUEZ;         )       CONSTITUIONAL
22   AND DOE DEFENDANTS 1              )       VIOLATIONS
     THROUGH 10, INCLUSIVE,            )
23
                                       )       DEMAND FOR JURY
24                    Defendants.      )       TRIAL
     _________________________________ )
25
                            COMPLAINT FOR DAMAGES
26
          COMES NOW plaintiff RODRIGO DECASAS, and alleges as follows:
27

28

                                     1
                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 2 of 107 Page ID #:2



 1                                               I.
 2                                     INTRODUCTION
 3         1.      In 2005, Michael Judge, then the Public Defender for Los Angeles
 4   County, served as the Chair of a ten-member Working Group that was appointed by
 5   the State Bar Board of Governors in May 2004 and that was tasked with the revision
 6   of The State Bar of California Guidelines for the delivery of indigent defense

 7   services. In 2006, Michael Judge’s work resulted in revisions to the State Bar’s
     guidelines for the provision of indigent legal defense services. Also, in 2006,
 8
     Rodrigo DeCasas became a client of the Los Angeles County Public Defender’s
 9
     Office. Regretfully, the administrators of the Los Angeles County Public Defender’s
10
     Office ignored these important guidelines that were intended to ensure that their
11
     clients’ constitutional rights were protected. As a result of this failure, Rodrigo
12
     DeCasas has now spent more than 14 years in civil detention because the Public
13
     Defender’s Office did not get his case to trial. Because of this great delay, the
14
     Superior Court had no choice but to conclude that Mr. DeCasas’s constitutional rights
15
     to a speedy trial had been violated and the court dismissed his case. Thereafter, the
16   Court of Appeal of the State of California affirmed the decision in a published
17   opinion which critically declares that the delay resulted from a systemic breakdown
18   in the public defender system.
19         2.     The State Bar of California Guidelines for Indigent Defense Services
20   Delivery System warn that excessive attorney workloads can compromise the ability
21   of the public defender attorneys to render competent and quality representation in a
22   timely manner. The guidelines warn that number and type of cases for which an
23   attorney is responsible may impact the quality of representation individual clients
24   receive. For that reason, the guidelines state that no attorney should be assigned
25   more cases than he or she can effectively handle. The guidelines require that
26   appropriate records should be kept by the administrators of the public defender
27   offices to avoid assigning an excessive number of cases to an attorney. Further, the
28

                                      2
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 3 of 107 Page ID #:3



 1   guidelines state that the public defender administrators bear the ultimate
 2   responsibility for assuring that workloads are not excessive in volume for any
 3   attorney to whom cases are assigned. According to the guidelines, failure of a public
 4   defender administrator to effectively address the effects of workloads can result in
 5   personal civil liability and could put his or her license to practice law in jeopardy.
 6         3.     The guidelines that Michael Judge and his working group developed
 7   state that should a public defender administrator determine that the current and
 8   incoming workload exceeds the capacity of the organization to provide necessary and
 9   competent representation, it is incumbent upon these administrators to secure the
10   additional resources necessary or to decline to accept new cases to the extent that they
11   exceed the capacity of the defense delivery system.
12         4.     Sadly, the guidelines that Michael Judge and the State Bar working
13   group developed and implemented were ignored by the present defendants all to the
14   great detriment of the present Plaintiff, Rodrigo DeCasas and his constitutional rights.
15   Mr. DeCasas’s case are replete with examples of the attorneys from the Los Angeles
16   County Public Defenders’ Office then beseeching their supervisors, the
17   administrators of this office and the Los Angeles County Board of Supervisors, for
18   help to ameliorate the great negative impact of the overwhelming workload. These
19   same attorneys warned the administrators and the Board of Supervisors repeatedly of
20   the violations of the civil rights of the persons being represented by the PD’s Office,
21   including Mr. Rodrigo DeCasas, and of the impending related civil liability related to
22   the civil rights violations. The letters and memoranda starkly stated that the
23   workload was so great that they were no longer “competent” to represent Mr.
24   DeCasas. The attorneys handling Mr. DeCasas’s case simply could not get his case
25   to trial because of the customs and practices that were in place at the PD’s Office and
26   because of the failures of their supervisors and administrators in addressing their case
27   load. Despite this, the present administrator defendants and those defendants from
28

                                       3
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 4 of 107 Page ID #:4



 1   the Los Angeles County Board of Supervisors refused to take even modest measures
 2   to protect Mr. DeCasas’s constitutional rights to due process and a speedy trial. They
 3   consciously allowed him to remain in civil detention for 13 years.
 4                                               II.
 5                                    SUMMARY OF CASE
 6             5.   Plaintiff Rodrigo DeCasas (hereafter also “Mr. DeCasas”) has been held
 7   in custody in a psychiatric hospital for more than 13 years awaiting trial. The
 8   extraordinary length of this delay resulted from a systemic breakdown in the Los
 9   Angeles County public defender system. This breakdown forced Mr. DeCasas to
10   choose between having prepared counsel and a timely trial. Under the Constitution he
11   had a right to both. He got neither.
12             6.   After the office of the Office of the Public Defender was removed as his
13   attorney, the Los Angeles County Superior Court dismissed the civil detention action
14   against him finding that the 13-year pre-trial detention was so presumptively
15   prejudicial and oppressive that Mr. DeCasas’s due process rights were violated. The
16   Court of Appeal of the State of California has affirmed this conclusion in a published
17   opinion.
18             7.   The constitutional violations suffered by Mr. DeCasas in being denied a
19   speedy trial and due process resulted from the deliberate indifference to his
20   constitutional rights by the present defendants who all aware of his long
21   unconstitutional detention and acquiesced in the violation of Mr. DeCasas’s civil
22   rights.
23             8.   The purpose of the present action is to bring to light the complete failure
24   of the Public Defender’s office and The County of Los Angeles to carry out their
25   statutory and ethical duties to their clients, and the failure of the individually named
26   defendants to ensure that Mr. DeCasas was receiving constitutionally adequate
27   service.
28

                                        4
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 5 of 107 Page ID #:5



 1         9.      Further, in keeping with one of the goals of 42 U.S.C. Section 1983, the
 2   purpose of the of this action is also to make examples of the individual defendants so
 3   as to ensure that other similarly-situated public officials honor their promise to
 4   protect and defend the constitution of the United States.
 5                                              III.
 6                              JURISDICTION AND VENUE
 7         10.     This civil action is brought for the redress of alleged deprivations of
 8   constitutional rights as protected by 42 U.S.C. §§ 1983, 1988, and the Fourteenth
 9   Amendment of the United States Constitution. Jurisdiction is founded on 28 U.S.C.
10   §§ 1331, 1343, and 1367.
11         11.     Venue is proper in this Court under 28 U.S.C. § 1391(b), because
12   Defendants reside in, and all incidents, events, and occurrences giving rise to this
13   action occurred in the County of Los Angeles, California.
14                                              IV.
15                                          PARTIES
16                                           Plaintiff
17         12.      At all times relevant hereto, Plaintiff Rodrigo DeCasas (hereafter also
18   “Mr. DeCasas” and “Plaintiff”) is and was a resident of the County of Los Angeles,
19   California.
20                    Administrators and Managers of the Law Offices of the
21                               Los Angeles County Public Defender
22         13.     Defendant Ronald Brown:
23         a.      At all times relevant hereto defendant Ronald Brown was a resident of
24                 the County of Los Angeles. Ronald Brown was appointed public
25                 defender of the County of Los Angeles in 2011 and served as the public
26                 defender for Los Angeles County until 2016. Prior to that, he served as
27                 Assistant Public Defender from 2006 to 2011. During that time, he also
28

                                       5
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 6 of 107 Page ID #:6



 1              held supervisorial and administrative positions. As the Public Defender,
 2              he was vested by law with the responsibility of representing indigent
 3              defendants in Los Angeles County at all stages of the criminal
 4              proceedings and in all stages of civil detention proceedings related to
 5              indigent persons detained pursuant to California Welfare and Institutions
 6              Code, section 6600, et seq.
 7        b.    As early as 2006, when defendant Ronald Brown began serving as
 8              Assistant Public Defender, he was informed of the present plaintiff’s
 9              pending SVP proceedings and he monitored Mr. DeCasas’s case until
10              defendant Brown retired in 2016. The present defendant did not appear
11              as counsel for Plaintiff in the underlying proceedings or otherwise
12              represent Plaintiff. As such, liability against this defendant is not based
13              on this defendant acting within the scope of legal representation of Mr.
14              DeCasas. Liability against this defendant is based on this defendant’s
15              role as administrator of the Law Offices of the Los Angeles County
16              Public Defender (hereafter also “PD’s Office”) and its SVP unit, as well
17              as this defendant’s acquiescence in, and ratification of, unconstitutional
18              customs and practices which resulted in the present plaintiff’s harm and
19              damages as alleged herein.
20        c.    With respect to all conduct alleged herein, defendant Ronald Brown
21              acted under the color of law and in the course and scope of his
22              employment with the County of Los Angeles. During all said time, he
23              was also a high-ranking administrator and policy maker for the for the
24              PD’s Office.
25        d.    At all times relevant hereto and as the Public Defender for Los Angeles
26              County, and before that as Assistant Public Defender, defendant Ronald
27              Brown was an administrator and supervisor with the authority to:
28

                                     6
                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 7 of 107 Page ID #:7



 1                 i. develop, adopt, ratify, implement, modify, abolish, revoke and
 2                     rescind all customs, practices, procedures and policies of the Law
 3                     Offices of the Los Angeles County Public Defender;
 4                 ii. develop and implement specific training programs for public
 5                     defender personnel, including deputy public defenders,
 6                iii. secure budget allocations for the funding for specific units,
 7                     personnel needs and cases within his office;
 8                iv. declare in any case being handled by his office that the public
 9                     defender’s office is "unavailable” and thereby have a court assign
10                     the case to another public defender agency (Los Angeles County
11                     Alternate Public Defender) or to a private panel attorney for
12                     handling;
13                 v. declare conflicts of interest; and,
14                vi. order or otherwise undertake all necessary measures to ensure that
15                     any case handled by the public defender’s office would be brought
16                     to trial in a timely manner.
17        e.    Defendant Ronald Brown monitored the civil detention proceedings of
18              Mr. DeCasas between 2006 and 2016. Defendant Brown had specific
19              knowledge Mr. DeCasas’s civil detention proceedings and, as spelled out
20              herein below, was deliberately indifferent to his prolonged
21              unconstitutional detention and the resulting violation of Mr. DeCasas’s
22              civil rights.
23        f.    Defendant Brown is sued in his personal capacity as supervisor and
24              administrator for his own culpable action or inaction with respect to the
25              present plaintiff, and in the administration of the PD’s Office and its
26              SVP unit and in the training, supervision and/or control of his
27              subordinates. He is also sued in his personal capacity for his
28

                                     7
                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 8 of 107 Page ID #:8



 1              acquiescence and ratification under color of law in the constitutional
 2              deprivations which this complaint alleges and for the conduct that
 3              showed a reckless or callous indifference to the rights of the present
 4              plaintiff. Defendant Brown’s affirmative conduct, as described herein
 5              below, also involves his acquiescence to, and ratification of, specific
 6              customs, practices and policies and procedures carried out by his
 7              subordinates which this defendant knew, or should have known, would
 8              inflict a constitutional violation upon the present plaintiff.
 9        14.   Defendant Kelly Emling:
10        a.    At all times relevant hereto defendant Kelly Emling was a resident of the
11              County of Los Angeles, and, as relevant here, served as an administrator
12              within The Law Offices of the Los Angeles County Public Defender.
13              She had the responsibility of supervising and administering the
14              representation of indigent defendants in all stages of civil detention
15              proceedings related to persons detained pursuant to California Welfare
16              and Institutions Code, section 6600, et seq., including SVP detainees
17              awaiting trial. With respect to all conduct alleged herein, defendant
18              Emling acted under the color of law and in the course and scope of her
19              employment with the County of Los Angeles as an administrator of the
20              SVP Unit. As an administrator within the PD’s office, defendant Emling
21              was also an administrator and supervisor with the authority to develop,
22              adopt, ratify, implement, modify, abolish, revoke and rescind all
23              customs, practices, procedures and policies of the Law Offices of the
24              Los Angeles County Public Defender;
25        b.    Defendant Emling did not appear as counsel for Plaintiff in the
26              underlying proceedings or otherwise represent Plaintiff. As such,
27              liability against this defendant is not based on this defendant acting
28

                                     8
                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 9 of 107 Page ID #:9



 1              within the scope of legal representation of Mr. DeCasas. Liability
 2              against this defendant is based on this defendant’s role as administrator
 3              of the PD’s office and the SVP unit, as well as this defendant’s
 4              acquiescence in, and ratification of, unconstitutional customs and
 5              practices which resulted in the present plaintiff’s harm and damages as
 6              alleged herein.
 7        c.    Defendant Emling is sued in her personal capacity as supervisor and
 8              administrator for her own culpable action or inaction with respect to the
 9              present plaintiff, and in the administration and supervision of the SVP
10              Unit and in the training, supervision and/or control of her subordinates
11              as well as for her indifference as well as for her indifference to the
12              constitutional violations which resulted from her supervision of and
13              administration of the SVP Unit. She is also sued in her personal
14              capacity for her acquiescence in, and ratification of, the constitutional
15              deprivations which this complaint alleges and for the conduct carried out
16              by her that showed a reckless or callous indifference to the rights of the
17              present plaintiff. This defendant’s affirmative conduct, as described
18              herein below, involves her acquiescence to, and ratification of, specific
19              customs, practices and policies and procedures carried out by her
20              subordinates which this defendant knew, or should have known, would
21              inflict a constitutional violation upon the present plaintiff.
22        15.   Defendant Michael Suzuki:
23        a.    At all times relevant hereto defendant Michael Suzuki was a resident of
24              the County of Los Angeles, and, as relevant here, served as administrator
25              within The Law Offices of the Los Angeles County Public Defender. He
26              had the responsibility of administering and supervising the
27              representation of indigent defendants in all stages of civil detention
28

                                     9
                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 10 of 107 Page ID #:10



  1              proceedings related to persons detained pursuant to California Welfare
  2              and Institutions Code, section 6600, et seq., including SVP detainees
  3              awaiting trial. With respect to all conduct arising from his work as an
  4              administrator and supervisor of the SVP Unit, defendant Suzuki acted
  5              under the color of law and in the course and scope of his employment
  6              with the County of Los Angeles.
  7        b.    As a Division Chief and/or as a supervisor in the PD’s Office and its
  8              SUV unit, defendant Suzuki was also an administrator with the authority
  9              to develop, adopt, ratify, implement, modify, abolish, revoke and rescind
 10              all customs, practices, procedures and policies of the Law Offices of the
 11              Los Angeles County Public Defender’s SVP Unit.
 12        c.    Liability against defendant Suzuki is based only on this defendant’s role
 13              as administrator of the PD’s office and the SVP unit, but also this
 14              defendant’s acquiescence in, and ratification of, unconstitutional
 15              customs and practices which resulted in the present plaintiff’s harm and
 16              damages as alleged herein.
 17        d.    After his promotion to supervisor/administrator within the PD’s Office,
 18              Mr. Suzuki monitored the SVP Unit’s civil detention proceedings,
 19              including those of Mr. DeCasas. As a result, defendant Suzuki had
 20              specific knowledge regarding the civil detention proceedings for Mr.
 21              DeCasas and, as spelled out herein below, was deliberately indifferent to
 22              the violation of Mr. DeCasas’s civil rights which resulted from his long
 23              and unconstitutional detention.
 24        e.    Defendant Suzuki is sued in his personal capacity as supervisor and
 25              administrator for his own culpable action or inaction with respect to the
 26              present plaintiff, and in the training, supervision and/or control of his
 27              subordinates as well as for his indifference to the constitutional
 28

                                      10
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 11 of 107 Page ID #:11



  1              violations which resulted from his supervision of and administration of
  2              the SVP Unit. He is also sued in his personal capacity for his
  3              acquiescence in, and ratification of,the constitutional deprivations which
  4              this complaint alleges and for the conduct carried out by him that
  5              showed a reckless or callous indifference to this Plaintiff’s rights. This
  6              defendant’s affirmative conduct, as described herein below, involves his
  7              acquiescence to, and ratification of, specific customs, practices and
  8              policies and procedures carried out by his subordinates which this
  9              defendant knew, or should have known, would inflict a constitutional
 10              violation upon the present.
 11        16.   Defendant Jenny Brown:
 12        a.    At all times relevant hereto defendant Jenny Brown was a resident of the
 13              County of Los Angeles, and, as relevant here, served as administrator
 14              within The Law Offices of the Los Angeles County Public Defender.
 15              She had the responsibility of administering and supervising the
 16              representation of indigent defendants in all stages of civil detention
 17              proceedings related to persons detained pursuant to California Welfare
 18              and Institutions Code, section 6600, et seq., including SVP detainees
 19              awaiting trial. With respect to all conduct arising from her work as an
 20              administrator and supervisor of the SVP Unit, defendant Jenny Brown
 21              acted under the color of law and in the course and scope of her
 22              employment with the County of Los Angeles.
 23        b.    As a Division Chief and/or as a supervisor in the PD’s SUV unit,
 24              defendant Jenny Brown was also an administrator with the authority to
 25              develop, adopt, ratify, implement, modify, abolish, revoke and rescind
 26              all customs, practices, procedures and policies of the Law Offices of the
 27              Los Angeles County Public Defender’s SVP Unit.
 28

                                      11
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 12 of 107 Page ID #:12



  1        c.    Defendant Jenny Brown did not appear as counsel for Plaintiff in the
  2              underlying proceedings or otherwise represent Plaintiff. As such,
  3              liability against this defendant is not based on this defendant acting
  4              within the scope of legal representation of Mr. DeCasas. Liability
  5              against this defendant is based on this defendant’s role as administrator
  6              of the PD’s office and the SVP unit, as well as this defendant’s
  7              acquiescence in, and ratification of, unconstitutional customs and
  8              practices which resulted in the present plaintiff’s harm and damages as
  9              alleged herein.
 10        d.    After her promotion to supervisor/administrator, defendant Jenny Brown
 11              monitored the SVP Unit’s civil detention proceedings, including those of
 12              Mr. DeCasas. As a result, defendant Jenny Brown had specific
 13              knowledge regarding the civil detention proceedings of Mr. DeCasas
 14              and, as spelled out herein below, was deliberately indifferent to the
 15              violation of Mr. DeCasas’s civil rights which resulted from his long and
 16              unconstitutional detention.
 17        e.    Defendant Jenny Brown is sued in her personal capacity as a supervisor
 18              and administrator for her own culpable action or inaction with respect to
 19              the present plaintiff, and in the training, supervision and/or control of her
 20              subordinates as well as for her indifference to the constitutional
 21              violations which resulted from her supervision of and administration of
 22              the SVP Unit. She is also sued in her personal capacity for his
 23              acquiescence in, and ratification of,the constitutional deprivations which
 24              this complaint alleges and for the conduct carried out by her that showed
 25              a reckless or callous indifference to the violation of constitutional rights
 26              of the present plaintiff. This defendant’s affirmative conduct, as
 27              described herein below, involves her acquiescence to, and ratification of,
 28

                                      12
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 13 of 107 Page ID #:13



  1              specific customs, practices and policies and procedures carried out by his
  2              subordinates which this defendant knew, or should have known, would
  3              inflict a constitutional violation upon the present plaintiff.
  4        17.   Defendant Daniel Kuperberg:
  5        a.    At all times relevant hereto defendant Daniel Kuperberg was a resident
  6              of the County of Los Angeles, and, as relevant here, served as
  7              administrator within The Law Offices of the Los Angeles County Public
  8              Defender. He had the responsibility of administering and supervising
  9              the representation of indigent defendants in all stages of civil detention
 10              proceedings related to persons detained pursuant to California Welfare
 11              and Institutions Code, section 6600, et seq., including SVP detainees
 12              awaiting trial. With respect to all conduct arising from his work as an
 13              administrator and supervisor of the SVP Unit, defendant Kuperberg
 14              acted under the color of law and in the course and scope of his
 15              employment with the County of Los Angeles.
 16        b.    As a Division Chief and/or as a supervisor in the PD’s SUV unit,
 17              defendant Kuperberg was also an administrator with the authority to
 18              develop, adopt, ratify, implement, modify, abolish, revoke and rescind
 19              all customs, practices, procedures and policies of the Law Offices of the
 20              Los Angeles County Public Defender’s SVP Unit.
 21        c.    Defendant Kuperberg did not appear as counsel for Plaintiff in the
 22              underlying proceedings or otherwise represent Plaintiff. As such,
 23              liability against this defendant is not based on this defendant acting
 24              within the scope of legal representation of Mr. DeCasas. Liability
 25              against this defendant is based on this defendant’s role as administrator
 26              of the PD’s office and the SVP unit, as well as this defendant’s
 27              ratification of, and acquiescence in, and ratification of, the
 28

                                      13
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 14 of 107 Page ID #:14



  1               unconstitutional customs and practices which resulted in the present
  2               plaintiff’s harm and damages as alleged herein.
  3          d.   After his promotion to supervisor/administrator, defendant Kuperberg
  4               monitored the SVP Unit’s civil detention proceedings, including those of
  5               Rodrigo DeCasas. As a result, defendant Kuperberg had specific
  6               knowledge regarding the civil detention proceedings for plaintiff
  7               Rodrigo DeCasas and, as spelled out herein below, was deliberately
  8               indifferent to the violation of Mr. DeCasas’s civil rights which resulted
  9               from his long and unconstitutional detention.
 10          e.   Defendant Kuperberg is sued in his personal capacity as supervisor and
 11               administrator for his own culpable action or inaction with respect to the
 12               present plaintiff, and in the training, supervision and/or control of his
 13               subordinates as well as for his indifference to the constitutional
 14               violations which resulted from his supervision of and administration of
 15               the SVP Unit. He is also sued in his personal capacity for his
 16               acquiescence in, and ratification of,the constitutional deprivations which
 17               this complaint alleges and for the conduct carried out by him that
 18               showed a reckless or callous indifference to the rights of the present
 19               plaintiff. This defendant’s affirmative conduct, as described herein
 20               below, involves his acquiescence to, and ratification of, specific
 21               customs, practices and policies and procedures carried out by his
 22               subordinates which this defendant knew, or should have known, would
 23               inflict a constitutional violation upon the present plaintiff.
 24   ////
 25   ////
 26   ////
 27   ////
 28

                                      14
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 15 of 107 Page ID #:15



  1        18.   Defendant Ruben Marquez:
  2        a.    At all times relevant hereto defendant Ruben Marquez was a resident of
  3              the County of Los Angeles, and, as relevant here, served as administrator
  4              within The Law Offices of the Los Angeles County Public Defender. He
  5              had the responsibility of administering and supervising the
  6              representation of indigent defendants in all stages of civil detention
  7              proceedings related to persons detained pursuant to California Welfare
  8              and Institutions Code, section 6600, et seq., including SVP detainees
  9              awaiting trial. With respect to all conduct arising from his work as an
 10              administrator and supervisor of the SVP Unit, defendant Marquez acted
 11              under the color of law and in the course and scope of his employment
 12              with the County of Los Angeles.
 13        b.    As a Division Chief and/or as a supervisor in the PD’s SUV unit,
 14              defendant Marquez was also an administrator with the authority to
 15              develop, adopt, ratify, implement, modify, abolish, revoke and rescind
 16              all customs, practices, procedures and policies of the Law Offices of the
 17              Los Angeles County Public Defender’s SVP Unit.
 18        c.    Defendant Marquez did not appear as counsel for Plaintiff in the
 19              underlying proceedings or otherwise represent Plaintiff. As such,
 20              liability against this defendant is not based on this defendant acting
 21              within the scope of legal representation of Mr. DeCasas. Liability
 22              against this defendant is based on this defendant’s role as administrator
 23              of the PD’s office and the SVP unit, as well as this defendant’s
 24              acquiescence in, and ratification of, unconstitutional customs and
 25              practices which resulted in the present plaintiff’s harm and damages as
 26              alleged herein.
 27

 28

                                      15
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 16 of 107 Page ID #:16



  1          d.   After his promotion to supervisor/administrator, defendant Marquez
  2               monitored the SVP Unit’s civil detention proceedings, including those of
  3               Rodrigo DeCasas. As a result, defendant Marquez had specific
  4               knowledge regarding the civil detention proceedings for plaintiff
  5               Rodrigo DeCasas and, as spelled out herein below, was deliberately
  6               indifferent to the violation of Mr. DeCasas’s civil rights which resulted
  7               from his long and unconstitutional detention.
  8          e.   Defendant Marquez is sued in his personal capacity as a supervisor and
  9               administrator for his own culpable action or inaction with respect to the
 10               present plaintiff, and in the training, supervision and/or control of his
 11               subordinates as well as for his indifference to the constitutional
 12               violations which resulted from his supervision of and administration of
 13               the SVP Unit. He is also sued in his personal capacity for his
 14               acquiescence in, and ratification of,the constitutional deprivations which
 15               this complaint alleges and for the conduct carried out by him that
 16               showed a reckless or callous indifference to the rights of the present
 17               plaintiff. This defendant’s affirmative conduct, as described herein
 18               below, involves his acquiescence to, and ratification of, specific
 19               customs, practices and policies and procedures carried out by his
 20               subordinates which this defendant knew, or should have known, would
 21               inflict a constitutional violation upon the present plaintiff.
 22   ////
 23   ////
 24   ////
 25   ////
 26   ////
 27   ////
 28

                                      16
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 17 of 107 Page ID #:17



  1                                 Board of Supervisor Defendants
  2         19.    Defendants Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl
  3   (hereafter also “BOS Defendants”) were members of the Los Angeles County Board
  4   of Supervisors from 2014 up to and beyond September 1, 2020. As presented below,
  5   and per the Los Angeles County Charter and these defendants’ personal custom and
  6   practice, each one of these defendants were responsible for the management,
  7   supervision and administration of the Law Offices of the Los Angeles Public
  8   Defender. During their individual tenure, each of the BOS Defendants learned of Mr.
  9   DeCasas’s SVP case, of his prolonged detention, and - through letters and
 10   memoranda from individual deputy public defenders at the SVP Unit - of the inability
 11   and failure of the PD’s Office to timely bring Mr. DeCasas’s case to trial. Despite
 12   repeated entreaties and warnings from the attorney staff of the PD’s office, the BOS
 13   Defendants failed to take any action to address the violation of Mr. DeCasas’s rights
 14   to due process and a speedy trial. The BOS Defendants each knew, as early as
 15   September of 2014, that Mr. DeCasas would be held indefinitely in civil detention
 16   without trial unless they took action on his behalf. Despite having the authority to do
 17   so, they refused to address the ongoing violation of his constitutional rights. The
 18   letters and memoranda they each received from the deputy public defenders in the
 19   SVP unit informed these defendants that the attorneys were unable to process Mr.
 20   DeCasas’s case and the attorneys also warned these defendants of the civil liability
 21   that would result should these defendants not act to correct the failures in the
 22   handling of Mr. DeCasas’s case. Despite this knowledge, each of the BOS
 23   Defendants refused to take any action to ensure that Mr. DeCasas’s case was brought
 24   to trial in a timely fashion. As a result, his constitutional rights to due process and a
 25   speedy trial were violated as spelled out herein.
 26

 27

 28

                                        17
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 18 of 107 Page ID #:18



  1          20.   Defendant Mark Ridley-Thomas
  2          a.    At all times relevant hereto defendant Mark Ridley-Thomas was a
  3                resident of the County of Los Angeles. He is and has been a member of
  4                the Board of Supervisors of Los Angeles County since 2008. As part of
  5                his duties as a member of the Los Angeles County Board of Supervisors,
  6                he was assigned with the administrative responsibility of directly
  7                overseeing, managing, directing and/or controlling defendant Law
  8                Offices of the Los Angeles County Public Defender. With respect to his
  9                oversight, management and supervision of the Law Offices of the Los
 10                Angeles County Public Defender, Mark Ridley-Thomas did not have to
 11                seek authorization from the Board of Supervisors for his decisions, none
 12                of such decisions were required to be put before the Board of
 13                Supervisors for approval in the form of resolutions, policy
 14                determinations or other legislative acts. The acts and omissions of Mark
 15                Ridley-Thomas alleged herein were made on a case-by-case basis.
 16          b.    With respect to all conduct alleged herein, defendant Ridley-Thomas
 17                acted under the color of law.
 18          c.    Per his responsibilities to manage, supervise and administer the Law
 19                Offices of the Los Angeles County Public Defender and its SVP Unit,
 20                Defendant Mark Ridley-Thomas had the authority to:
 21                   i. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 22                      Michael Suzuki, Daniel Kuperberg and Ruben Marquez to declare
 23                      that the public defender’s office is "unavailable” and thereby have
 24                      a case assigned to The Alternate Public Defender of Los Angeles
 25                      County or to a private panel attorney;
 26   ////
 27   ////
 28

                                       18
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 19 of 107 Page ID #:19



  1                 ii. develop and implement specific training programs for all
  2                    personnel in the Law Offices of the Los Angeles County Public
  3                    Defender, including deputy public defenders,
  4                iii. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
  5                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to replace
  6                    or reassign personnel within the Law Offices of the Los Angeles
  7                    County Public Defender; and,
  8                iv. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
  9                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to order
 10                    subordinate personnel, to take specific actions in particular cases.
 11        d.    Defendant Mark Ridley-Thomas oversaw, monitored and/or managed
 12              defendant The Law Offices of the Los Angeles County Public Defender.
 13              In carrying out his oversight of said office, he met monthly, and often
 14              more regularly, with defendants Ronald Brown, Kelly Emling, Laura
 15              Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg and Ruben
 16              Marquez to discuss and carry out the operation and management of The
 17              Law Offices of the Los Angeles County Public Defender. At all relevant
 18              times hereto, Defendant Mark Ridley-Thomas had the authority to order
 19              or otherwise compel defendant The Office of the Public Defender and
 20              defendants Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 21              Michael Suzuki, Daniel Kuperberg and Ruben Marquez to “declare
 22              unavailability” in specific SVP cases. The PD’s office often declared
 23              “unavailability” in non-SVP cases with the consent of Mark Ridley-
 24              Thomas.
 25        e.    These regular meetings included discussions of the SVP Unit, its case
 26              load, individual cases handled by said unit - including Mr. DeCasas’s
 27

 28

                                      19
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 20 of 107 Page ID #:20



  1              case, the backlog of work in the unit, the understaffing of that unit, and
  2              the extended time periods that SVP Unit clients were being detained.
  3        f.    Defendant Mark Ridley-Thomas requested and received regular
  4              memoranda, emails, reports, budget requests, and other written
  5              correspondence and documents from defendants Ronald Brown, Kelly
  6              Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg
  7              and Ruben Marquez and other members of the Public Defender’s Office
  8              regarding the management and operation of the SVP Unit, including the
  9              status of Mr. DeCasas’s civil detention proceedings. Defendant Ridley-
 10              Thomas had specific knowledge regarding Plaintiff’s civil detention
 11              proceedings and, as spelled out herein below, was deliberately
 12              indifferent to the violation of Mr. DeCasas’s civil rights. Defendant
 13              Mark Ridley-Thomas was aware of the present plaintiff’s SVP case, the
 14              long delay in getting his case to trial, and the unconstitutional customs
 15              and practices which caused the delays in getting Plaintiff’s case to trial.
 16        g.    Defendant Mark Ridley-Thomas is sued in his personal capacity as a
 17              supervisor and administrator for his own culpable action or inaction
 18              related to the management of Mr. DeCasas’s case, and for his specific
 19              conduct and deliberate indifference which resulted in the violation of the
 20              present Plaintiff’s constitutional rights. He is also sued in his personal
 21              capacity for his acquiescence in, and ratification of, the constitutional
 22              deprivations which this complaint alleges and for his conduct which
 23              showed a reckless or callous indifference to the rights of the present
 24              plaintiff. This defendant’s affirmative conduct, as described herein
 25              below, involves his acquiescence to, and ratification of specific conduct
 26              carried out by his subordinates which this defendant knew, or should
 27

 28

                                      20
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 21 of 107 Page ID #:21



  1              have known, would inflict a constitutional violation upon the present
  2              plaintiff.
  3        h.    With respect to the individual cases handled by the PD’s office,
  4              defendant Mark Ridley-Thomas often managed individual cases that
  5              were being handled by the PD’s Office. In his role as a supervisor and
  6              administrator of the Office of the Public Defender, he was allowed to,
  7              and did, deal with individual cases that were assigned to the PD’s office.
  8              This defendant would either request that the client’s file be brought to
  9              his office or inquire directly with Ronald Brown, or other supervisors in
 10              the PD’s Office as to individual cases. He would instruct the Ronald
 11              Brown and his subordinates as to the management of the case, push for a
 12              particular outcome, and demand that the particular case be resolved in a
 13              particular way. It was not uncommon, in fact, for employees of the
 14              Chief Executive Office to bring public defender files to the office of
 15              Mark Ridley Thomas at his request. This included delivery of files by
 16              the County Executive Officer, William T. Fujioka, to this defendant’s
 17              office.
 18        i.    From 2006 on, this defendant learned of Mr. DeCasas’s case during the
 19              various monthly meetings with Ronald Brown and the other
 20              administrators and supervisors of the PD’s office. In the discussion of
 21              the operations of the SVP Unit, individual cases were presented to this
 22              defendant. This defendant learned that Mr. DeCasas was being
 23              medicated against his will on a daily basis. This distinguished Mr.
 24              DeCasas’s case from the other SVP cases, as he was the only SVP client
 25              that was subject to a forced medication court order and this put
 26              defendant Ridley-Thomas on notice of Mr. DeCasas’s individual case.
 27

 28

                                      21
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 22 of 107 Page ID #:22



  1        j.    In 2006, this defendant learned that the PD’s Office could not bring SVP
  2              cases to trial because the volume of cases had overwhelmed the SVP
  3              staff and they could not process the cases to trial in a reasonable time
  4              and that as a result, a significant backlog of cases had arisen. This
  5              defendant was informed by Ronald Brown and the PD’s managers and
  6              administrators that there existed in 2006 a large backlog of cases and
  7              that the superior court as well as the District Attorney’s Office became
  8              concerned that the SVP cases were not being processed. New legislation
  9              came into effect which required that unadjudicated pending SVP cases
 10              be brought to trial within 24 months. At that point, this defendant,
 11              Ronald Brown and the PD’s managers and administrators agreed that it
 12              was best to declare themselves “unavailable” and to request that the
 13              court appoint private counsel for Mr. DeCasas and other SVP clients.
 14              Defendant Ridley-Thomas knew in 2006 that if private counsel was not
 15              appointed for Mr. DeCasas, his case would linger indefinitely in the
 16              PD’s office without going to trial because the PD’s Office was
 17              overwhelmed with cases much older than Mr. DeCasas’s case and new
 18              legislation required that those earlier cases be promptly tried. This
 19              created a conflict of interest within the PD’s Office; i.e., they were
 20              forced to decide which SVP client would get priority over other SVP
 21              clients and have their case brought to trial. Recognizing this conflict of
 22              interest, this defendant, Ronald Brown and the PD’s managers and
 23              administrators agreed that they would declare the PD’s Office
 24              unavailable as to these cases and have the court appoint private counsel.
 25        k.    In 2007, it became apparent to defendant Ridley-Thomas, Ronald Brown
 26              and the other managers and administrators of the PD’s Office that this
 27              plan would not be successful. The court informed them that there was
 28

                                      22
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 23 of 107 Page ID #:23



  1              not an adequate amount of willing and qualified private attorneys to
  2              assume the management of the SVP cases. As such, those cases which
  3              were to be transferred out of the SVP unit to private counsel to relieve
  4              the workload would remain in the SVP unit. As such, this defendant
  5              knew that the overworked attorneys and staff in the SVP unit would
  6              continue to be overwhelmed with the high volume of cases and that the
  7              long expected delays in the bringing of the cases to trial would persist,
  8              including the delay in the processing of Mr. DeCasas’s case.
  9        l.    In 2007, through the implementation of a memorandum of understanding
 10              between the PD’s Office, the Superior Court and the Office of the
 11              District attorney it was agreed that these cases would remain in the SVP
 12              Unit. By the SVP cases remaining in the PD’s office, it was expected by
 13              PD’s Office, the Superior Court and the District Attorney’s Office that
 14              Mr. DeCasas and the other SVP clients would have competent counsel
 15              going forward. To guarantee that competent counsel was provided to
 16              Mr. DeCasas and the other SVP clients, the County of Los Angeles
 17              agreed to provide the PD’s Office additional resources to increase the
 18              attorney and staff levels so as to “ensure that these SVP clients would
 19              have competent representation and that they would not be deprived of
 20              due process because of lack of County, attorney and judicial resources”.
 21              The County of Los Angeles provided the additional resources to the
 22              PD’s Office in 2008. Defendant Ridley-Thomas, Ronald Brown and the
 23              other managers and administrators of the PD’s Office, however, did not
 24              apply these resources to the SVP unit. Nothing changed in the SVP
 25              Unit, accordingly. Defendant Ridley-Thomas, Ronald Brown and the
 26              other managers and administrators of the PD’s Office knew if they did
 27              not apply the additional resources to the SVP Unit, that overwhelming
 28

                                      23
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 24 of 107 Page ID #:24



  1               workload would persist within the unit, and that the SVP clients,
  2               including Mr. DeCasas, would continue to be denied their due process
  3               rights and their speedy trial rights. Despite this, Defendant Ridley-
  4               Thomas allowed the resources to be used for other purposes by the PD’s
  5               Office and allowed the overwhelmed environment to persist in the SVP
  6               Unit. The above agreements and history are memorialized, in part, in
  7               the Memorandum of Understanding which is attached hereto as Exhibit
  8               1. 1
  9         m.    Beginning in 2006, and throughout the eight following years, defendant
 10               Ridley-Thomas, Ronald Brown and the PD’s managers and
 11               administrators continued to meet every month to discuss the
 12               management of the PD’s Office. During many of these meetings, they
 13               discussed Mr. DeCasas’s case. Defendant Ridley-Thomas, Ronald
 14               Brown and the other managers and administrators of the PD’s Office
 15               recognized at each meeting that the SVP Unit was overwhelmed with
 16               work and that the delays in cases getting to trial were continuing to grow
 17               every year. They accepted that the SVP clients would not be getting a
 18               speedy trial. They agreed that because of the unsavory allegations
 19               against these clients, that there would be little negative consequences to
 20               them if the SVP cases were delayed. In discussing Mr. DeCasas’s case,
 21               they all agreed that his mental illness made him even less likely to
 22               protest the denial of his rights.
 23         n.    From 2006 until 2014, less than four SVP cases were brought to trial
 24               annually by the attorneys in the SVP Unit. Mr. DeCasas’s SVP case was
 25               eight years old in 2014 and he had been waiting for his trial eight years
 26

 27
      1
       Defendant Michael Suzuki was the representative from the PD’s Office who signed
      the MOU on behalf of the PD’s Office, and he participated in the formulation,
 28   adoption and implementation of this MOU.
                                      24
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 25 of 107 Page ID #:25



  1              in custody. During each of those years, defendant Ridley-Thomas,
  2              Ronald Brown and the other managers and administrators of the PD’s
  3              Office discussed the status of his case, acknowledged that it was not
  4              moving to trial in a timely manner, and agreed that they would not
  5              declare “unavailability” in Mr. DeCasas’s case so as to ensure that he
  6              would be assigned to private counsel to move his case to trial promptly.
  7        o.    In 2014, defendant Ridley-Thomas learned that the PD’s Office would
  8              be cutting the staff level of the SVP unit by at least 50 percent.
  9              Defendant Ridley-Thomas learned from defendant Ronald Brown and
 10              the other managers and administrators of the PD’s Office that this would
 11              cause the already-existing delay in the processing of cases to trial to be
 12              drastically exacerbated. In discussing the staff reduction, defendant
 13              Ridley-Thomas learned that Mr. DeCasas’s case would be further
 14              delayed. He and Ronald Brown and the other managers and
 15              administrators of the PD’s Office acknowledged that the staff reduction
 16              would cause Mr. DeCasas to remain in custody for an indefinite amount
 17              of time because the staff reduction would essentially put a stop to the
 18              processing of cases by the SVP staff because they simply had too many
 19              cases to effectively handle.
 20        p.    During the time that the SVP staff reduction was being contemplated
 21              during January through April of 2014, this defendant received letters and
 22              memoranda from the attorneys and staff in the SVP Unit which informed
 23              this defendant that the proposed staff reductions would make them
 24              ineffective under law in their ability to assist their SVP clients. The
 25              letters and memoranda, all of which were hand-delivered to this
 26              defendant, informed this defendant that the reduction in staff would
 27              cause the further delay in the already unconscionably and
 28

                                      25
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 26 of 107 Page ID #:26



  1              unconstitutionally slow processing of the SVP cases. The letters and
  2              memoranda expressly informed this defendant that the staff reductions
  3              would cause the violation of the due process rights and speedy trial
  4              rights of the SVP clients. During the regular monthly discussions about
  5              the management of the PD’s Office, this defendant learned that Mr.
  6              DeCasas’s case was already at least eight years old and that the staff
  7              reductions in the SVP unit would cause Mr. DeCasas’s case to remain in
  8              limbo, without trial, for an indefinite period of time thereafter.
  9        q.    In the discussion of the impact of the staff reductions during March and
 10              April of 2014, defendant Ridley-Thomas, Ronald Brown and the other
 11              managers and administrators of the PD’s Office discussed the option of
 12              PD’s Office declaring “unavailability” in Mr. DeCasas’s case. This
 13              would have ensured that his case would have gotten to trial in speedy
 14              fashion after being transferred to private counsel. This option was
 15              viable, but because of a conflict of interest, this defendant decided that
 16              the PD’s Office would not declare a conflict in Mr. DeCasas’s case,
 17              thereby essentially abandoning Mr. DeCasas’s case to an indefinite state
 18              of delay.
 19        r.    During the discussion of the issuance of a declaration of unavailability in
 20              Mr. DeCasas’s case, defendant Ridley-Thomas, Ronald Brown and the
 21              other managers and administrators of the PD’s Office discussed the
 22              implications of People v. Litmon, (2008) 76 Cal. Rptr. 3d 122, where it
 23              was held that a delay as short as 11 months in the bringing of an SVP
 24              case to trial could constitute a violation of due process rights and speedy
 25              trial rights. During their discussions in March and April of 2014, these
 26              defendants acknowledged that they were now in a conflict of interest
 27              with Mr. DeCasas because his case was now inordinately old – 8 years,
 28

                                      26
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 27 of 107 Page ID #:27



  1                and that the delay in bringing his case to trial was due to their chronic
  2                mismanagement of the SVP Unit, including the breached
  3                agreement/MOU of 2007. Rather than inform the court of the conflict of
  4                interest or declare the PD’s Office unavailable in Mr. DeCasas’s case,
  5                defendant Ridley-Thomas, Ronald Brown and the other managers and
  6                administrators of the PD’s Office agreed to retain Mr. DeCasas’s case
  7                within the SVP Unit so as to conceal their conflict of interest and avoid
  8                civil liability.
  9          21.   Defendant Hilda Solis:
 10          a.    At all times relevant hereto defendant Hilda Solis was a resident of the
 11                County of Los Angeles. She is and has been a member of the Board of
 12                Supervisors of Los Angeles County since 2014. As part of her duties as
 13                a member of the Los Angeles County Board of Supervisors, she was
 14                assigned with the administrative responsibility of directly overseeing,
 15                managing, directing and/or controlling defendant Law Offices of the Los
 16                Angeles County Public Defender. With respect to her oversight,
 17                management and supervision of the Law Offices of the Los Angeles
 18                County Public Defender, Hilda Solis did not have to seek authorization
 19                from the Board of Supervisors for her decisions, none of such decisions
 20                were required to be put before the Board of Supervisors for approval in
 21                the form of resolutions, policy determinations or other legislative acts.
 22                The acts and omissions of Hilda Solis alleged herein were made on a
 23                case-by-case basis.
 24          b.    With respect to all conduct alleged herein, defendant Hilda Solis acted
 25                under the color of law.
 26   ////
 27   ////
 28

                                       27
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 28 of 107 Page ID #:28



  1        c.    Per her responsibilities to manage, supervise and administer the Law
  2              Offices of the Los Angeles County Public Defender and its SVP Unit,
  3              Defendant Hilda Solis had the authority to:
  4                 i. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
  5                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to declare
  6                    that the public defender’s office is "unavailable” and thereby have
  7                    a case assigned to The Alternate Public Defender of Los Angeles
  8                    County or to a private panel attorney;
  9                 ii. develop and implement specific training programs for all
 10                    personnel in the Law Offices of the Los Angeles County Public
 11                    Defender, including deputy public defenders,
 12                iii. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 13                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to replace
 14                    or reassign personnel within the Law Offices of the Los Angeles
 15                    County Public Defender; and,
 16                iv. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 17                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to order
 18                    subordinate personnel, to take specific actions in particular cases.
 19        d.    Defendant Hilda Solis oversaw, monitored and/or managed defendant
 20              The Law Offices of the Los Angeles County Public Defender. In
 21              carrying out her oversight of said office, he met monthly, and often more
 22              regularly, with defendants Ronald Brown, Kelly Emling, Laura Green,
 23              Jenny Brown, Michael Suzuki, Daniel Kuperberg and Ruben Marquez to
 24              discuss and carry out the operation and management of The Law Offices
 25              of the Los Angeles County Public Defender. At all relevant times
 26              hereto, Defendant Hilda Solis had the authority to order or otherwise
 27              compel defendant The Office of the Public Defender and defendants
 28

                                      28
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 29 of 107 Page ID #:29



  1              Ronald Brown, Kelly Emling, Laura Green, Jenny Brown, Michael
  2              Suzuki, Daniel Kuperberg and Ruben Marquez to “declare
  3              unavailability” in specific SVP cases. The PD’s office often declared
  4              “unavailability” in non-SVP cases with the consent of defendant Hilda
  5              Solis.
  6        e.    These regular meetings included discussions of the SVP Unit, its case
  7              load, individual cases handled by said unit - including Mr. DeCasas’s
  8              case, the backlog of work in the unit, the understaffing of that unit, and
  9              the extended time periods that SVP Unit clients were being detained.
 10        f.    Defendant Hilda Solis requested and received regular memoranda,
 11              emails, reports, budget requests, and other written correspondence and
 12              documents from defendants Ronald Brown, Kelly Emling, Laura Green,
 13              Jenny Brown, Michael Suzuki, Daniel Kuperberg and Ruben Marquez
 14              and other members of the Public Defender’s Office regarding the
 15              management and operation of the SVP Unit, including the status of Mr.
 16              DeCasas’s civil detention proceedings. Defendant Hilda Solis had
 17              specific knowledge regarding Plaintiff’s civil detention proceedings and,
 18              as spelled out herein below, was deliberately indifferent to the violation
 19              of Mr. DeCasas’s civil rights. Defendant Hilda Solis was aware of the
 20              present plaintiff’s SVP case, the long delay in getting his case to trial,
 21              and the unconstitutional customs and practices which caused the delays
 22              in getting Plaintiff’s case to trial.
 23        g.    Defendant Hilda Solis is sued in her personal capacity as a supervisor
 24              and administrator for her own culpable action or inaction related to the
 25              management of Mr. DeCasas’s case, and for her specific conduct and
 26              deliberate indifference which resulted in the violation of the present
 27              Plaintiff’s constitutional rights. She is also sued in her personal capacity
 28

                                      29
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 30 of 107 Page ID #:30



  1              for her acquiescence in, and ratification of, the constitutional
  2              deprivations which this complaint alleges and for her conduct which
  3              showed a reckless or callous indifference to the rights of the present
  4              plaintiff. This defendant’s affirmative conduct, as described herein
  5              below, involves her acquiescence to, and ratification of specific conduct
  6              carried out by her subordinates which this defendant knew, or should
  7              have known, would inflict a constitutional violation upon the present
  8              plaintiff.
  9        h.    With respect to the individual cases handled by the PD’s office,
 10              defendant Hilda Solis often managed individual cases that were being
 11              handled by the PD’s Office. In her role as a supervisor and
 12              administrator of the Office of the Public Defender, she was allowed to,
 13              and did, deal with individual cases that were assigned to the PD’s office.
 14              This defendant would either request that the client’s file be brought to
 15              her office or inquire directly with Ronald Brown, or other supervisors in
 16              the PD’s Office as to individual cases. She would instruct the Ronald
 17              Brown and hersubordinates as to the management of the case, push for a
 18              particular outcome, and demand that the particular case be resolved in a
 19              particular way.
 20        i.    In 2014, upon her taking office as a member of the Board of Supervisors
 21              and taking on her role as an administrator of the PD’s Office, this
 22              defendant learned that the PD’s Office could not bring SVP cases to trial
 23              because the volume of cases had overwhelmed the SVP staff and they
 24              could not process the cases to trial in a reasonable time and that as a
 25              result, a significant backlog of cases had arisen. This defendant was
 26              informed by Ronald Brown and the PD’s managers and administrators
 27              that there existed in since 2006 a large backlog of cases in the SVP Unit
 28

                                      30
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 31 of 107 Page ID #:31



  1              of the PD’s Office. This defendant was informed of the SVP cases that
  2              had been awaiting trial the longest and she learned of Mr. DeCasas’s
  3              case as it was one of the oldest pending cases. She was informed that if
  4              private counsel was not appointed for Mr. DeCasas, his case would
  5              linger indefinitely in the PD’s office without going to trial because the
  6              PD’s Office was overwhelmed with cases much older than Mr.
  7              DeCasas’s case.
  8        j.    Between 2014 and 2018, defendant Hilda Solis, Ronald Brown and the
  9              PD’s managers and administrators continued to meet every month to
 10              discuss the management of the PD’s Office. During many of these
 11              meetings, they discussed Mr. DeCasas’s case. Defendant Ridley-
 12              Thomas, Ronald Brown and the other managers and administrators of
 13              the PD’s Office recognized at each meeting that the SVP Unit was
 14              overwhelmed with work and that the delays in cases getting to trial were
 15              continuing to grow every year. They accepted that the SVP clients
 16              would not be getting a speedy trial. They agreed that because of the
 17              unsavory allegations against these clients, that there would be little
 18              negative consequences to them if the SVP cases were delayed. In
 19              discussing Mr. DeCasas’s case, they all agreed that his mental illness
 20              made him even less likely to protest the denial of his rights.
 21        k.    In 2014, defendant Hilda Solis learned that the PD’s Office would be
 22              cutting the staff level of the SVP unit by at least 50 percent. This
 23              concerned defendant Solis given that she had been just informed of the
 24              great delays in the bringing of the SVP cases to trial. Defendant Ridley-
 25              Thomas Hilda Solis learned from defendant Ronald Brown and the other
 26              managers and administrators of the PD’s Office that this would cause the
 27              already-existing delay in the processing of cases to trial to be drastically
 28

                                      31
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 32 of 107 Page ID #:32



  1              exacerbated. In discussing the staff reduction, defendant Hilda Solis
  2              learned that Mr. DeCasas’s case would be further delayed. She and
  3              Ronald Brown and the other managers and administrators of the PD’s
  4              Office acknowledged that the staff reduction would cause Mr. DeCasas
  5              to remain in custody for an indefinite amount of time because the staff
  6              reduction would essentially put a stop to the processing of cases by the
  7              SVP staff because they simply had too many cases to effectively handle.
  8        l.    During the time that the SVP staff reduction was being contemplated
  9              during January through April of 2014, this defendant received letters and
 10              memoranda from the attorneys and staff in the SVP Unit which informed
 11              this defendant that the proposed staff reductions would make them
 12              ineffective under law in their ability to assist their SVP clients. The
 13              letters and memoranda, all of which were hand-delivered to this
 14              defendant, informed this defendant that the reduction in staff would
 15              cause the further delay in the already unconscionably and
 16              unconstitutionally slow processing of the SVP cases. The letters and
 17              memoranda expressly informed this defendant that the staff reductions
 18              would cause the violation of the due process rights and speedy trial
 19              rights of the SVP clients. During the regular monthly discussions about
 20              the management of the PD’s Office, this defendant learned that Mr.
 21              DeCasas’s case was already at least eight years old in 2014 and that the
 22              staff reductions in the SVP unit would cause Mr. DeCasas’s case to
 23              remain in limbo, without trial, for an indefinite period of time thereafter.
 24        m.    In the discussions of the impact of the staff reductions during March and
 25              April of 2014, defendant Hilda Solis, Ronald Brown and the other
 26              managers and administrators of the PD’s Office discussed the option of
 27              PD’s Office declaring “unavailability” in Mr. DeCasas’s case. This
 28

                                      32
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 33 of 107 Page ID #:33



  1              would have ensured that his case would have gotten to trial in speedy
  2              fashion after being transferred to private counsel. This option was
  3              viable, but because of a conflict of interest, this defendant decided that
  4              the PD’s Office would not declare a conflict in Mr. DeCasas’s case,
  5              thereby essentially abandoning Mr. DeCasas’s case to an indefinite state
  6              of delay.
  7        n.    During the discussion of the issuance of a declaration of unavailability in
  8              Mr. DeCasas’s case, defendant Hilda Solis, Ronald Brown and the other
  9              managers and administrators of the PD’s Office discussed the
 10              implications of People v. Litmon, (2008) 76 Cal. Rptr. 3d 122, where it
 11              was held that a delay as short as 11 months in the bringing of an SVP
 12              case to trial could constitute a violation of due process rights and speedy
 13              trial rights. During their discussions in March and April of 2014, these
 14              defendants acknowledged that they were now in a conflict of interest
 15              with Mr. DeCasas because his case was now inordinately old – 8 years,
 16              and that the delay in bringing his case to trial was due to their chronic
 17              mismanagement of the SVP Unit, including the breached
 18              agreement/MOU of 2007, which was explained to this defendant.
 19              Rather than inform the court of the conflict of interest or declare the
 20              PD’s Office unavailable in Mr. DeCasas’s case, defendant Hilda Solis,
 21              Ronald Brown and the other managers and administrators of the PD’s
 22              Office agreed to retain Mr. DeCasas’s case within the SVP Unit so as to
 23              conceal their conflict of interest and avoid civil liability.
 24        o.    In March and April of 2014, this defendant was also informed of
 25              pending litigation against the state of California regarding the funding
 26              for SVP cases. The state had withdrawn or limited the amount of
 27              funding that it had previously disbursed to counties. The County of Los
 28

                                      33
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 34 of 107 Page ID #:34



  1                Angeles was suing the State to have the funding levels reinstated.
  2                Through the discussion of this litigation, defendant Solis was further
  3                informed that the SVP Unit at the PD’s Office was dramatically under
  4                understaffed, that the work load exceeded the attorneys’ ability to
  5                effectively manage their cases, that SVP clients were being so neglected
  6                that their cases were being delayed to such an extent that the clients’
  7                constitutional rights were being violated, and that Mr. DeCasas’s case
  8                was one of these neglected cases.
  9          22.   Defendant Sheila Kuehl:
 10          a.    At all times relevant hereto defendant Sheila Kuehl was a resident of the
 11                County of Los Angeles. She is and has been a member of the Board of
 12                Supervisors of Los Angeles County since 2014. As part of her duties as
 13                a member of the Los Angeles County Board of Supervisors, she was
 14                assigned with the administrative responsibility of directly overseeing,
 15                managing, directing and/or controlling defendant Law Offices of the Los
 16                Angeles County Public Defender. With respect to her oversight,
 17                management and supervision of the Law Offices of the Los Angeles
 18                County Public Defender, Sheila Kuehl did not have to seek authorization
 19                from the Board of Supervisors for her decisions, none of such decisions
 20                were required to be put before the Board of Supervisors for approval in
 21                the form of resolutions, policy determinations or other legislative acts.
 22                The acts and omissions of Sheila Kuehl alleged herein were made on a
 23                case-by-case basis.
 24          b.    With respect to all conduct alleged herein, defendant Sheila Kuehl acted
 25                under the color of law.
 26   ////
 27   ////
 28

                                       34
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 35 of 107 Page ID #:35



  1        c.    Per her responsibilities to manage, supervise and administer the Law
  2              Offices of the Los Angeles County Public Defender and its SVP Unit,
  3              Defendant Sheila Kuehl had the authority to:
  4                 i. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
  5                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to declare
  6                    that the public defender’s office is "unavailable” and thereby have
  7                    a case assigned to The Alternate Public Defender of Los Angeles
  8                    County or to a private panel attorney;
  9                 ii. develop and implement specific training programs for all
 10                    personnel in the Law Offices of the Los Angeles County Public
 11                    Defender, including deputy public defenders,
 12                iii. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 13                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to replace
 14                    or reassign personnel within the Law Offices of the Los Angeles
 15                    County Public Defender; and,
 16                iv. instruct Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 17                    Michael Suzuki, Daniel Kuperberg and Ruben Marquez to order
 18                    subordinate personnel, to take specific actions in particular cases.
 19        d.    Defendant Sheila Kuehl oversaw, monitored and/or managed defendant
 20              The Law Offices of the Los Angeles County Public Defender. In
 21              carrying out her oversight of said office, he met monthly, and often more
 22              regularly, with defendants Ronald Brown, Kelly Emling, Laura Green,
 23              Jenny Brown, Michael Suzuki, Daniel Kuperberg and Ruben Marquez to
 24              discuss and carry out the operation and management of The Law Offices
 25              of the Los Angeles County Public Defender. At all relevant times
 26              hereto, Defendant Sheila Kuehl had the authority to order or otherwise
 27              compel defendant The Office of the Public Defender and defendants
 28

                                      35
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 36 of 107 Page ID #:36



  1              Ronald Brown, Kelly Emling, Laura Green, Jenny Brown, Michael
  2              Suzuki, Daniel Kuperberg and Ruben Marquez to “declare
  3              unavailability” in specific SVP cases. The PD’s office often declared
  4              “unavailability” in non-SVP cases with the consent of defendant Sheila
  5              Kuehl.
  6        e.    These regular meetings included discussions of the SVP Unit, its case
  7              load, individual cases handled by said unit - including Mr. DeCasas’s
  8              case, the backlog of work in the unit, the understaffing of that unit, and
  9              the extended time periods that SVP Unit clients were being detained.
 10        f.    Defendant Sheila Kuehl requested and received regular memoranda,
 11              emails, reports, budget requests, and other written correspondence and
 12              documents from defendants Ronald Brown, Kelly Emling, Laura Green,
 13              Jenny Brown, Michael Suzuki, Daniel Kuperberg and Ruben Marquez
 14              and other members of the Public Defender’s Office regarding the
 15              management and operation of the SVP Unit, including the status of Mr.
 16              DeCasas’s civil detention proceedings. Defendant Sheila Kuehl had
 17              specific knowledge regarding Plaintiff’s civil detention proceedings and,
 18              as spelled out herein below, was deliberately indifferent to the violation
 19              of Mr. DeCasas’s civil rights. Defendant Sheila Kuehl was aware of the
 20              present plaintiff’s SVP case, the long delay in getting herecase to trial,
 21              and the unconstitutional customs and practices which caused the delays
 22              in getting Plaintiff’s case to trial.
 23        g.    Defendant Sheila Kuehl is sued in her personal capacity as a supervisor
 24              and administrator for her own culpable action or inaction related to the
 25              management of Mr. DeCasas’s case, and for her specific conduct and
 26              deliberate indifference which resulted in the violation of the present
 27              Plaintiff’s constitutional rights. She is also sued in her personal capacity
 28

                                      36
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 37 of 107 Page ID #:37



  1              for her acquiescence in, and ratification of, the constitutional
  2              deprivations which this complaint alleges and for her conduct which
  3              showed a reckless or callous indifference to the rights of the present
  4              plaintiff. This defendant’s affirmative conduct, as described herein
  5              below, involves her acquiescence to, and ratification of specific conduct
  6              carried out by her subordinates which this defendant knew, or should
  7              have known, would inflict a constitutional violation upon the present
  8              plaintiff.
  9        h.    With respect to the individual cases handled by the PD’s office,
 10              defendant Sheila Kuehl often managed individual cases that were being
 11              handled by the PD’s Office. In her role as a supervisor and
 12              administrator of the Office of the Public Defender, she was allowed to,
 13              and did, deal with individual cases that were assigned to the PD’s office.
 14              This defendant would either request that the client’s file be brought to
 15              her office or inquire directly with Ronald Brown, or other supervisors in
 16              the PD’s Office as to individual cases. She would instruct the Ronald
 17              Brown and her subordinates as to the management of the case, push for a
 18              particular outcome, and demand that the particular case be resolved in a
 19              particular way.
 20        i.    In 2014, upon her taking office as a member of the Board of Supervisors
 21              and taking on her role as an administrator of the PD’s Office, this
 22              defendant learned that the PD’s Office could not bring SVP cases to trial
 23              because the volume of cases had overwhelmed the SVP staff and they
 24              could not process the cases to trial in a reasonable time and that as a
 25              result, a significant backlog of cases had arisen. This defendant was
 26              informed by Ronald Brown and the PD’s managers and administrators
 27              that there existed in since 2006 a large backlog of cases in the SVP Unit
 28

                                      37
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 38 of 107 Page ID #:38



  1              of the PD’s Office. This defendant was informed of the SVP cases that
  2              had been awaiting trial the longest and she learned of Mr. DeCasas’s
  3              case as it was one of the oldest pending cases. She was informed that if
  4              private counsel was not appointed for Mr. DeCasas, his case would
  5              linger indefinitely in the PD’s office without going to trial because the
  6              PD’s Office was overwhelmed with cases much older than Mr.
  7              DeCasas’s case.
  8        j.    Between 2014 and 2018, defendant Sheila Kuehl, Ronald Brown and the
  9              PD’s managers and administrators continued to meet every month to
 10              discuss the management of the PD’s Office. During many of these
 11              meetings, they discussed Mr. DeCasas’s case. Defendant Ridley-
 12              Thomas, Ronald Brown and the other managers and administrators of
 13              the PD’s Office recognized at each meeting that the SVP Unit was
 14              overwhelmed with work and that the delays in cases getting to trial were
 15              continuing to grow every year. They accepted that the SVP clients
 16              would not be getting a speedy trial. They agreed that because of the
 17              unsavory allegations against these clients, that there would be little
 18              negative consequences to them if the SVP cases were delayed. In
 19              discussing Mr. DeCasas’s case, they all agreed that his mental illness
 20              made him even less likely to protest the denial of his rights.
 21        k.    In 2014, defendant Sheila Kuehl learned that the PD’s Office would be
 22              cutting the staff level of the SVP unit by at least 50 percent. This
 23              concerned defendant Solis given that she had been just informed of the
 24              great delays in the bringing of the SVP cases to trial. Defendant Ridley-
 25              Thomas Sheila Kuehl learned from defendant Ronald Brown and the
 26              other managers and administrators of the PD’s Office that this would
 27              cause the already-existing delay in the processing of cases to trial to be
 28

                                      38
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 39 of 107 Page ID #:39



  1              drastically exacerbated. In discussing the staff reduction, defendant
  2              Sheila Kuehl learned that Mr. DeCasas’s case would be further delayed.
  3              She and Ronald Brown and the other managers and administrators of the
  4              PD’s Office acknowledged that the staff reduction would cause Mr.
  5              DeCasas to remain in custody for an indefinite amount of time because
  6              the staff reduction would essentially put a stop to the processing of cases
  7              by the SVP staff because they simply had too many cases to effectively
  8              handle.
  9        l.    During the time that the SVP staff reduction was being contemplated
 10              during January through April of 2014, this defendant received letters and
 11              memoranda from the attorneys and staff in the SVP Unit which informed
 12              this defendant that the proposed staff reductions would make them
 13              ineffective under law in their ability to assist their SVP clients. The
 14              letters and memoranda, all of which were hand-delivered to this
 15              defendant, informed this defendant that the reduction in staff would
 16              cause the further delay in the already unconscionably and
 17              unconstitutionally slow processing of the SVP cases. The letters and
 18              memoranda expressly informed this defendant that the staff reductions
 19              would cause the violation of the due process rights and speedy trial
 20              rights of the SVP clients. During the regular monthly discussions about
 21              the management of the PD’s Office, this defendant learned that Mr.
 22              DeCasas’s case was already at least eight years old in 2014 and that the
 23              staff reductions in the SVP unit would cause Mr. DeCasas’s case to
 24              remain in limbo, without trial, for an indefinite period of time thereafter.
 25        m.    In the discussions of the impact of the staff reductions during March and
 26              April of 2014, defendant Sheila Kuehl, Ronald Brown and the other
 27              managers and administrators of the PD’s Office discussed the option of
 28

                                      39
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 40 of 107 Page ID #:40



  1              PD’s Office declaring “unavailability” in Mr. DeCasas’s case. This
  2              would have ensured that his case would have gotten to trial in speedy
  3              fashion after being transferred to private counsel. This option was
  4              viable, but because of a conflict of interest, this defendant decided that
  5              the PD’s Office would not declare a conflict in Mr. DeCasas’s case,
  6              thereby essentially abandoning Mr. DeCasas’s case to an indefinite state
  7              of delay.
  8        n.    During the discussion of the issuance of a declaration of unavailability in
  9              Mr. DeCasas’s case, defendant Sheila Kuehl, Ronald Brown and the
 10              other managers and administrators of the PD’s Office discussed the
 11              implications of People v. Litmon, (2008) 76 Cal. Rptr. 3d 122, where it
 12              was held that a delay as short as 11 months in the bringing of an SVP
 13              case to trial could constitute a violation of due process rights and speedy
 14              trial rights. During their discussions in March and April of 2014, these
 15              defendants acknowledged that they were now in a conflict of interest
 16              with Mr. DeCasas because his case was now inordinately old – 8 years,
 17              and that the delay in bringing his case to trial was due to their chronic
 18              mismanagement of the SVP Unit, including the breached
 19              agreement/MOU of 2007, which was explained to this defendant.
 20              Rather than inform the court of the conflict of interest or declare the
 21              PD’s Office unavailable in Mr. DeCasas’s case, defendant Sheila Kuehl,
 22              Ronald Brown and the other managers and administrators of the PD’s
 23              Office agreed to retain Mr. DeCasas’s case within the SVP Unit so as to
 24              conceal their conflict of interest and avoid civil liability.
 25        o.    In March and April of 2014, this defendant was also informed of
 26              pending litigation against the state of California regarding the funding
 27              for SVP cases. The state had withdrawn or limited the amount of
 28

                                      40
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 41 of 107 Page ID #:41



  1                funding that it had previously disbursed to counties. The County of Los
  2                Angeles was suing the State to have the funding levels reinstated.
  3                Through the discussion of this litigation, defendant Solis was further
  4                informed that the SVP Unit at the PD’s Office was dramatically under
  5                understaffed, that the work load exceeded the attorneys’ ability to
  6                effectively manage their cases, that SVP clients were being so neglected
  7                that their cases were being delayed to such an extent that the clients’
  8                constitutional rights were being violated, and that Mr. DeCasas’s case
  9                was one of these neglected cases.
 10                                 Public Entity Defendants
 11         23.    Defendant County of Los Angeles: At all times mentioned herein,
 12   defendant County of Los Angeles was a public entity duly organized and existing
 13   under and by virtue of the laws of the state of California, with the capacity to sue and
 14   be sued. Defendant County of Los Angeles is responsible for the actions, omissions,
 15   policies, procedures, practices and customs of its various agents, departments,
 16   subdivisions and agencies. Defendant County of Los Angeles operates, manages,
 17   directs and/or controls defendant Law offices of the Los Angeles County Public
 18   Defender which is also a separate public entity. At all times relevant to the facts
 19   alleged herein, Defendant County of Los Angeles was responsible for assuring that
 20   the actions, omissions, policies, procedures, practices and customs of its departments,
 21   subdivisions, and employees, complied with Constitution of the United States.
 22         24.    Defendant Law office of the Los Angeles County Public Defender: At
 23   all times mentioned herein, defendant Law offices of the Los Angeles County Public
 24   Defender was a public entity, and subdivision of the County of Los Angeles, duly
 25   organized and existing under and by virtue of the laws of the state of California and
 26   the Charter of the County of Los Angeles, with the capacity to sue and be sued.
 27   Defendant Law Offices of the Los Angeles County Public Defender is responsible for
 28

                                       41
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 42 of 107 Page ID #:42



  1   the actions, omissions, policies, procedures, practices and customs of its various
  2   agents, departments, subdivisions and Units, including its SVP Unit. According to
  3   defendant Law Offices of the Los Angeles County Public Defender, its SVP Unit was
  4   established to defend those persons who were being committed to state mental
  5   institutions for potentially an indefinite term of commitment, and that its SVP Unit
  6   consists of experienced attorneys and paralegals practicing exclusively in this highly
  7   specialized area of law.
  8         25.    DOE defendants 1 through 10, inclusive and each of them, are and were
  9   at all times relevant here, members of the Los Angeles County Board of Supervisors,
 10   appointed or elected officials of the County of Los Angeles, and agents, employees
 11   and/or representatives of defendant County of Los Angeles acting within their
 12   capacity as employees, agents and servants of the defendant County of Los Angeles
 13   and/or Law Offices of the Los Angeles County Public Defender. Said defendants
 14   were policy-makers with the authority to develop, modify, amend, ratify, implement,
 15   revoke, and rescind all policies, practices, procedures and customs of the Law Offices
 16   of the Los Angeles County Public Defender. Said defendants at all times alleged
 17   herein where acting within said course and scope of that employment and agency, and
 18   at all times relevant hereto were acting under the color of law. Said Defendants are
 19   sued individually and in their personal capacity as supervisors, employees, agents
 20   and/or representatives of defendant County of Los Angeles.
 21         26.    The present plaintiff is ignorant of the true names and capacities of
 22   defendants sued herein as DOE defendants 1 through 10, inclusive, and therefore sues
 23   these defendants by such fictitious names. Plaintiff will amend this complaint to
 24   allege their true names and capacities when ascertained. Plaintiff is informed and
 25   believe and thereon allege that each of the fictitiously named defendants is
 26   responsible in some manner for the occurrences herein alleged, and that Plaintiff’s
 27

 28

                                       42
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 43 of 107 Page ID #:43



  1   injuries as herein alleged were proximately caused by the acts and/or omissions of
  2   said fictitiously named defendants.
  3                                              V.

  4                         STATEMENT OF RELEVANT FACTS
  5                                              A.
  6         The Los Angeles County Superior Court has determined that Mr.
  7         DeCasas’s Due Process rights were violated by the 13-year pre-trial
  8         detention.
  9         27.    On August 20, 2019, the Honorable William C. Ryan, Judge of the Los
 10   Angeles County Superior Court, issued an order finding that the 13-year pre-trial
 11   detention of Mr. DeCasas violated his due process rights under the Fourteenth
 12   Amendment of the US Constitution, and he dismissed the petition for civil detention
 13   which was filed on November 2, 2006.
 14         28.    Judge Ryan’s order notes that an 11-month delay in getting to trial on an
 15   SVP petition may alone violate a detainee’s due process rights, citing People v.
 16   Litmon (Litmon II), (2008) 162 Cal. App. 4th 1, 27. Judge Ryan further noted that a
 17   delay of over five years was “extraordinary,” citing Barker v. Wingo, (1972) 407 U.S.
 18   514, 53. And, a “17-year delay before trial is by any measure an “extraordinary”
 19   delay that triggers the Barker inquiry and weighs against the [defendant].” People v.
 20   Superior Court, (2018) 27 Cal.App.5th 36, 61 (Vasquez).
 21         29.    As part of the hearing in determining whether Mr. DeCasas’s due
 22   process rights had been violated, Judge Ryan heard testimony from the three Deputy
 23   Public Defenders that had represented Mr. DeCasas.
 24         30.    Guided by Vasquez and Litmon, in order to determine if there has been a
 25   violation of plaintiff’s due process rights and speedy trial rights, Judge Ryan applied
 26   the tests established by the United States Supreme Court in Mathews v. Eldridge,
 27

 28

                                       43
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 44 of 107 Page ID #:44



  1   (1976) 424 U.S. 319 and Barker v. Wingo, (1972) 407 U.S. 514, and the court
  2   concluded as follows:
  3         a.    Mr. DeCasas’s 13 years of pre-trial confinement constituted a pretrial
  4               delay and the presumes the delay prejudiced Mr. De Casa, requiring due
  5               process protection;
  6         b.    Mr. DeCasas, on the advice of his attorney, did not appear at court for
  7               pre-trial hearings from 2006 until 2011, and not regularly until 2017, and
  8               he could not have been reasonably expected to assert his speedy trial
  9               rights;
 10         c.    Mr. DeCasas expressed frustration when his counsel discussed the need
 11               for more preparation time and expressed a desire “to get out;”
 12         d.    Like Vasquez2, Mr. DeCasas was forced to acquiesce to his counsel’s
 13               demand for more time and forced to choose between proceeding to trial
 14               without prepared counsel or giving up his right to speedy trial. He had
 15               the proverbial “Hobson’s choice;”
 16         e.    Had his case been brought to trial in a timely fashion and had he been
 17               committed, he would have been committed for only a two-year period;
 18         f.    There existed no fiscal or administrative burdens on the government that
 19               could have possibly justified the lengthy pre-trial detention suffered by
 20               Mr. DeCasas;
 21         g.    The 13-year delay was presumptively prejudicial and caused an
 22               oppressive period of pretrial confinement. The delay was presumptively
 23               prejudicial regardless of the continual positive evaluations Mr. DeCasas
 24

 25
      2
       The appellant in Vasquez, George Vasquez, was also represented by the Los Angeles
      County Public Defenders’ Office, including by many of the same attorneys, and he
 26   spent 17 years in custody awaiting trial in his SVP proceedings. Both Mr. Vasquez
 27   and Mr. DeCasas were concurrently in SVP proceedings at the time that the Los
      Angeles County Public Defenders’ office has been deemed to have been in a state of
 28   a “systemic breakdown.”
                                      44
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 45 of 107 Page ID #:45



  1                 received. Judge Ryan’s order noted that the unanimity of the evaluators
  2                 in giving positive evaluations to Mr. DeCasas was of no import in his
  3                 analysis; and,
  4         h.      The “extraordinary” length of the delay resulted from “a systemic
  5                 ‘breakdown in the public defender system.’”
  6         31.     The court concluded that the lengthy detention was not of Mr. DeCasas’s
  7   own making, that Mr. DeCasas made it clear that he wanted to “get out” while his
  8   public defender waived his appearances and stipulated to continuances for years at a
  9   time, and that he was faced with a Hobson’s choice of acquiescing to his attorney’s
 10   strategies, whatever they were, or go to trial with an attorney that was not timely
 11   prepared. As such, the court rejected the argument that Mr. DeCasas was responsible
 12   for the long delay.
 13         32.     Ultimately, the court concluded that the long 13-year pre-trial detention
 14   of Mr. DeCasas was presumptively prejudicial and that such detention violated his
 15   due process rights.
 16                                              B.
 17                         The Court of Appeal of the State of California
 18              Affirmed that Mr. DeCasas’s constitutional rights were violated.
 19         33.     On September 17, 2020, the Court of Appeal of the State of California,
 20   Second Appellate District, issued a published opinion which affirmed the dismissal of
 21   Mr. DeCasas’s SVP proceedings and affirmed the conclusions of the trial court that
 22   Mr. DeCasas’s right to due process and right to a speedy trial were violated by the
 23   conduct of the long delay in bringing his SVP case to trial. See generally, People v.
 24   DeCasas, 2020 Cal. App. LEXIS 879. The Court of Appeal also elaborated and
 25   emphasized various underlying circumstances related to Mr. DeCasas’s case, which
 26   include the following:
 27

 28

                                         45
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 46 of 107 Page ID #:46



  1         a.     Mr. DeCasas was not happy with the delays and did not understand the
  2                reasons for the delays;
  3         b.     Mr. DeCasas faced a Hobson’s choice as he was forced to acquiesce to
  4                his counsel’s demand for more time and forced to choose between
  5                proceeding to trial without prepared counsel or giving up his right to a
  6                speeding trial.
  7         c.     There is substantial evidence to support the trial court’s finding that a
  8                systemic breakdown in the public defender’s office caused delays in the
  9                SVP cases, including Mr. DeCasas’s case.
 10         d.     Little training was provided to incoming SVP attorneys.
 11         e.     It is questionable whether Mr. DeCasas satisfied the criteria under the
 12                SVP Act given the opinions of two defense experts.
 13                                              C.
 14                     By 2006, there was an institutional breakdown of the
 15                       Public Defender System in Los Angeles County.
 16         34.    In the Vasquez case, both the trial court and the Court of Appeal of the
 17   State of California concluded that “the dysfunctional manner in which the public
 18   defender’s office handled … Vasquez’s case was precisely the type of systemic or
 19   institutional breakdown contemplated [by controlling authority].” Vasquez, 27 Cal.
 20   App. 5th at 73.
 21         35.    A state of institutional breakdown existed as early as 2006 in the PD’s
 22   Office. In 2007, the Superior Court of Los Angeles County brokered an agreement
 23   with the PD’s Office and the Office of the District Attorney to attempt to address the
 24   inability of the PD’s Office to bring SVP cases to trial. In the Memorandum of
 25   Understanding that memorialized the agreement, the parties stipulated to the inability
 26   of the PD’s Office to promptly bring SVP cases to trial.
 27

 28

                                        46
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 47 of 107 Page ID #:47



  1         36.    The agreement resulted from the enactment of new legislation in
  2   October of 2006 related to SVP proceedings and the term of commitment for those
  3   individuals who were adjudicated under the SVP Act. The new legislation made the
  4   term of commitment indefinite rather than two years. The legislation applied to 64
  5   pending SVP petitions which were being defended against by the PD’s Office. Mr.
  6   DeCasas’s case was one of those 64 cases.
  7         37.    This agreement provided that the PD’s Office would bring the 64 cases
  8   to trial within 24 months. The majority of the cases subject to this agreement were at
  9   least three years old by the time the agreement was entered into.
 10         38.    Shortly after entering into the agreement, defendants Ronald Brown,
 11   Jenny Brown, Kelly Emling, Laura Green, Michael Suzuki, Daniel Kuperberg, and
 12   Ruben Marquez determined that the SVP unit did not have the staff and other
 13   resources to bring the 64 cases to trial within the 24 months they had agreed to. This
 14   put the 64 SVP clients at risk of losing the benefit of the two-year commitment term.
 15   Likewise, this also put the PD’s Office in conflict of interest. The lawyers in the SVP
 16   unit had to choose which clients would go to trial in the 24-month period and which
 17   clients would not.
 18         39.    Defendants Ronald Brown, Jenny Brown, Kelly Emling, Laura Green,
 19   Michael Suzuki, Daniel Kuperberg, and Ruben Marquez realized that this created an
 20   ethical and liability problem for them and the PD’s Office. Accordingly, they sought
 21   to be relieved as counsel in the 64 cases, including Mr. DeCasas’s case.
 22         40.    These defendants did not inform Mr. DeCasas or the other 63 SVP
 23   clients of this agreement, of their intention to be relieved as counselor of the
 24   implications of not brining their cases to trial within 24 months, including the impact
 25   of being committed to state civil detention for an indefinite period.
 26         41.    After several months of effort, the Superior Court determined that it
 27   could not find an adequate number of private attorneys willing and qualified to
 28

                                       47
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 48 of 107 Page ID #:48



  1   assume representation of the SVP clients that the PD’s Office was unable to handle.
  2   SVP litigation was, and is, meaningfully different than normal criminal defense work.
  3   SVP cases consist of voluminous files, complex medical issues are intertwined with
  4   the legal issues, and extensive expert evaluations are essential to the successful
  5   defense of these cases. Although brought by prosecutors and pursued in the criminal
  6   courts, SVP cases are civil cases with all the proceedings common in civil litigation
  7   that are, for the most part, foreign to criminal practitioners, such as the taking of
  8   depositions. The field is so specialized that very few private practitioners in
  9   California practice SVP defense.
 10         42.    Because the court could not find adequate numbers of private attorneys
 11   to handle the subject 64 cases, the court, the PD’s Office and the DA’s office entered
 12   into another agreement regarding Mr. DeCasas’s case and the other 63 cases. The
 13   District Attorney’s Office offered to withdraw the 24-month time limit to bring the
 14   cases to trial, if the PD’s Office agreed to retain the cases. The agreement, however,
 15   also provided that the 64 SVP clients waive their right to have their case brought to
 16   trial promptly, within the 24-month period, so as to avoid indefinite commitment.
 17   Defendant Michael Suzuki was the representative from the PD’s Office that signed
 18   the memorandum of understanding.
 19         43.    The intention of the agreement was to ensure that Mr. DeCasas and the
 20   other 63 SVP clients would have “competent representation and that they would not
 21   be deprived of due process because of a lack of County, attorney and judicial
 22   resources.” This intent was never honored by the County of Los Angeles, the PD’s
 23   Office, or defendants Ronald Brown, Jenny Brown, Kelly Emling, Laura Green,
 24   Michael Suzuki, Daniel Kuperberg, and Ruben Marquez
 25         44.    Defendants Ronald Brown, Jenny Brown, Kelly Emling, Laura Green,
 26   Michael Suzuki, Daniel Kuperberg, and Ruben Marquez accepted this agreement and
 27   agreed to retain all of the 64 cases. They did not notify Mr. DeCasas, or the other 64
 28

                                        48
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 49 of 107 Page ID #:49



  1   SVP clients, that they had waived their right to speedy trial and that the PD’s Office
  2   had agreed to risk their indefinite commitment.
  3         45.    The agreement was memorialized in a memorandum of understanding in
  4   May of 2007 and provided for the continuing representation by the PD’s Office of
  5   Mr. DeCasas and the other 63 SVP clients that were subject to the new legislation.
  6   The previously-agreed-to 24-month time period to bring Mr. DeCasas’s case to trial
  7   was waived by the PD’s Office and the County of Los Angeles agreed to provide
  8   additional resources to the PD’s Office to enable the PD’s Office to handle the
  9   increased workload and so these cases would be brought to trial promptly and
 10   competently.
 11         46.    The County of Los Angeles provided more than $1,200,000 to the Public
 12   Defender’s Office to ensure that the retained SVP cases would be competently
 13   brought to trial. The PD’s Office and defendants Ronald Brown, Jenny Brown, Kelly
 14   Emling, Laura Green, Michael Suzuki, Daniel Kuperberg, and Ruben Marquez
 15   accepted these resources but did not dedicate any of the funding to the SVP unit.
 16   They did not hire or transfer new lawyers to work in the SVP Unit nor did they did
 17   change the way they managed SVP cases. They did not modify the structure of the
 18   SVP Unit in any way, or otherwise meaningfully change the way they defended SVP
 19   cases so as to ensure that their SVP clients would receive “competent representation
 20   and that they would not be deprived of due process because of a lack of County,
 21   attorney and judicial resources.”
 22         47.    To the contrary, nothing changed. The admitted inability to bring these
 23   cases to trial promptly, the conflicts of interest, and the essential abandonment of
 24   their SVP clients persisted. Mr. DeCasas’s case remained with the SVP Unit. After
 25   his probable cause hearing, he was not contacted by any lawyer from the SVP Unit
 26   within the first five years after he was transferred to the state hospital system. Not
 27   until 2018, when private counsel was appointed to represent Mr. DeCasas, did he
 28

                                         49
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 50 of 107 Page ID #:50



  1   have any meaningful work done on his case. Shortly thereafter, his case was
  2   dismissed.
  3         48.    From 2007, when the above agreement was entered into, until
  4   approximately April of 2014, the SVP unit remained under-staffed, overworked and
  5   unable to handle the amount of SVP cases that were assigned to it. None of the 64
  6   cases, including Mr. DeCasas’s case, were brought to trial in the previously
  7   contemplated 24-months. In fact, because of the overwhelming amount of cases and
  8   related work that each of the lawyers in the SVP Unit had to manage, between 2007
  9   and 2014 less than four SVP cases were brought to trial each year by the PD’s Office.
 10   The same institutional breakdown that the courts have recognized as having existed in
 11   the PD’s Office between 2014 and 2018 also existed between 2006 to 20014.
 12                                                  D.
 13                    Plaintiff’s 13-year ordeal as an SVP pre-trial detainee.
 14         49.    Mr. DeCasas served a 7-year sentence in state prison. Near the end of
 15   his sentence, and before he was released from prison, the Los Angeles County
 16   District Attorney’s office filed a petition for civil commitment pursuant to California
 17   Welfare & Institutions Code, section 6600 et seq. On November 1, 2006, the
 18   Superior Court issued an order for Mr. DeCasas’s removal from prison so he could be
 19   arraigned on the petition.
 20         50.    Throughout Mr. DeCasas’s 13-year detention, he was represented by
 21   attorneys from the Public Defender’s Office.
 22         51.    During his entire period of detention as a pre-trial SVP detainee, Mr.
 23   DeCasas was force medicated due.
 24         52.    The heavy medication and/or mental illness made it difficult for Mr.
 25   DeCasas to communicate. Despite this, none of the lawyers from the PD’s office
 26   made any effort to meaningfully communicate with him about his case until 2017.
 27   Up until then, there was no evaluation done by any of the lawyers from the PD’s
 28

                                       50
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 51 of 107 Page ID #:51



  1   Office as to his competency. Because of this failure, the attorneys from the PD’s
  2   officer were not even able to take the first step in determining competency by
  3   “declaring a doubt” as to Mr. DeCasas’s mental competence under Penal Code §
  4   1368.
  5           53.   The first Deputy Public Defender that represented Mr. DeCasas began
  6   his representation in 2006 and continued for approximately one year. This Deputy
  7   Public Defender (hereafter “DPD1”) eventually went on to serve as the Deputy-In-
  8   Charge of the Public Defender's Office SVP unit from approximately 2009 through
  9   about 2015. DPD1 is not a defendant in the present action.
 10           54.   On November 16, 2006, at arraignment on the Petition, DPD1 was
 11   appointed as counsel for Mr. DeCasas, who was present in court. Both DPD1 and the
 12   Deputy District Attorney submitted on the doctors' reports attached to the Petition.
 13           55.   DPD1 waived Mr. DeCasas right to a probable cause hearing. This was
 14   done pursuant to a custom and practice then in place at the Public Defender’s Office
 15   whereby probable cause was not challenged in SVP cases and whereby various
 16   affirmative defenses were not pursued. This custom and practice included a failure to
 17   challenge the defense experts’ reliance on hearsay evidence, and, a failure to
 18   challenge whether deportable foreign nationals even qualified as possible SVP’s.
 19           56.   Based on the Petition and reports, the court found probable cause to
 20   support the Petition and ordered Mr. DeCasas remanded to the custody of the
 21   Department of State Hospitals ("DSH") pending trial.
 22           57.   In the underlying proceedings related to Mr. DeCasas’s motion to
 23   dismiss the SVP petition (hereafter the “Litmon/Vasquez proceedings”), DPD1
 24   testified that arraignment took place in Department 83 of the Los Angeles Superior
 25   Court, which, at that time, was not equipped with video conferencing.
 26           58.   DPD1 also testified that it was the custom and practice for the SVP Unit
 27   to waive their SVP clients’ appearances. He testified that “as a matter of course, we
 28

                                        51
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 52 of 107 Page ID #:52



  1   would encourage our clients to waive their appearances ... the only way for them to
  2   make an appearance was to drag them back to and from the hospital ... and rather than
  3   do that, it would just be better for them to maintain their place at the hospital while
  4   we have our pre-trials."
  5           59.    DPD1 recalled that Mr. DeCasas had a Keyhea order requiring he be
  6   involuntarily medicated, and that it was DPD1’s opinion at that time that Mr.
  7   DeCasas, with his psychiatric condition, would be better off at Atascadero State
  8   Hospital than at Coalinga State Hospital. The next pretrial hearing was set for
  9   January 30, 2007. DPD1 advised Mr. DeCasas to waive all future pretrial hearings
 10   until trial.
 11           60.    On January 30, 2007, DPD1 advised the court that the parties were "still
 12   working on discovery issues" and called the matter "a relatively new case.” The
 13   pretrial hearing was continued to April 24, 2007.
 14           61.    On April 24, 2007, DPD1 asked that the pretrial hearing be continued to
 15   July 17, 2007, calling the matter "a relatively new petition." The pretrial hearing was
 16   continued to July 24, 2007. On July 16, 2007, the district attorney and DPD1 agreed
 17   to continue the pretrial hearing date to September 6, 2007. The reason specified for
 18   the inability to be heard on the original date was "Judge is on vacation."
 19           62.    At the pretrial hearing on September 6, 2007, the Deputy District
 20   Attorney filed an amended Petition to include another charge after the passage of
 21   Jessica's Law, which Mr. DeCasas also denied. DPD1 requested a pretrial hearing
 22   date of December 11, 2007, as it was "a relatively new case." The matter was set for
 23   that date.
 24           63.    Mr. DeCasas’s case was then transferred to his second Deputy Public
 25   Defender (hereafter “DPD2”), who began his representation of Mr. DeCasas in late
 26   2007.
 27   ////
 28

                                         52
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 53 of 107 Page ID #:53



  1          64.    DPD2 also testified in Mr. DeCasas’s Litmon/Vasquez proceedings that
  2   when he received the client file from DPD1, "not a lot had been done [on the case]."
  3   DPD2 also recalled that the evaluations reported that Mr. DeCasas had a "very flat
  4   affect," only spoke a few words to the evaluators, and was on heavy medication-
  5   observations DPD2 also made himself during his visits with Mr. DeCasas. DPD2
  6   recalled these in-person conversations with Mr. DeCasas as "not all that productive"
  7   and, for the most part, having "no benefit," though there were phone conversations
  8   with Mr. DeCasas where he and DPD2 were able to discuss some items.
  9          65.    On December 11, 2007, DPD2 told the court that it was "a relatively
 10   new matter" and requested the pretrial hearing be continued to April 8, 2008, to
 11   which Deputy District Attorney stipulated. On April 8, 2008, the District Attorney’s
 12   Office and DPD2 requested the pretrial hearing be continued to June 26, 2008.
 13          66.    On June 26, 2008, the court inquired when the parties "realistically" saw
 14   the matter going to trial. Deputy District Attorney responded, "[a]s far as having the
 15   information and - it appears to me having reviewed the case, not in depth, that the
 16   People could be ready in a relatively short period of time. Defense, I believe, is new
 17   to the case. I am as well. I'm in trial in July and August. So, you know, barring my
 18   unavailability, it does not look like a case to me that I need any great amount of time
 19   on." DPD2 responded, "Given I have cases that are older, I don't anticipate being
 20   ready to go to trial on this matter in 2008. I do hope to proceed on it sometime next
 21   year, though." The court set the matter for October 28, 2008, but stated, "I'll expect
 22   counsel to tell me, A, if you have reports and B, when they will become stale so we
 23   can set realistic dates here for the trial."
 24          67.    On October 28, 2008, the court inquired of DPD2 if depositions had
 25   been taken in the matter. DPD2 responded, "Not yet, your honor. I was sort of
 26   waiting for the records which the court is not in receipt of. That took a lot longer than
 27   expected." The pretrial hearing was continued to February 23, 2009. On February
 28

                                        53
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 54 of 107 Page ID #:54



  1   19, 2009, the District Attorney’s Office referred to the Petition's status as "early in the
  2   hunt," and the pretrial hearing was continued to July 27, 2009.
  3         68.    On July 27, 2009, the matter was continued to February 19, 2010. The
  4   court asked DPD2 to secure a written waiver from Ms. DeCasas.
  5         69.    On February 19, 2010, DPD2 informed the court that he had not
  6   obtained a time or appearance waiver from Mr. DeCasas. DPD2 proposed to obtain
  7   waivers, and the District Attorney’s Office agreed to continue the pretrial hearing to
  8   April 29,2010.
  9         70.    On April 29, 2010, DPD2 still had not received waivers from Mr.
 10   DeCasas and informed the court, "We had it in transit to him . . .That is something
 11   we're still working on." As to his anticipated plans, DPD2 relayed, "I'm weighing my
 12   options with regards to Ronje, given his age ... I believe based on his age, his Static
 13   99 score may be as low as a 2 now that he is 60, so I am - hopefully with Mr.
 14   DeCasas’s cooperation, we can hopefully see where this case goes, so perhaps we can
 15   trail it to August as well." The pretrial hearing was continued to August 17, 2010.
 16         71.    DPD2 recalled filing a Ronje motion in 2010 on Mr. DeCasas’s behalf,
 17   in response to which the District Attorney’s Office stipulated that Mr. DeCasas was
 18   entitled to a new probable cause hearing. DPD2 stated that he was "definitely busy
 19   with regard to planning and scheduling Ronje P.C. hearings," but despite not having
 20   done much of anything to push Mr. DeCasas’s case to trial, he did not believe he was
 21   overwhelmed until the staffing cuts began and when he later "absorbed many more
 22   cases" in 2017.
 23         72.    On August 17, 2010, DPD2 filed the above-referenced Ronje motion on
 24   behalf of Mr. DeCasas. The court ordered that new evaluations be conducted by the
 25   two original evaluators pursuant to Ronje. The matter was continued to October 20,
 26   2010, for probable cause hearing setting, and DPD2 waived appearance for Mr.
 27   DeCasas.
 28

                                        54
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 55 of 107 Page ID #:55



  1         73.    On October 20, 2010, the deputy district attorney announced one of the
  2   two new evaluation reports was received, which was positive. The parties "jointly"
  3   requested to continue the probable cause hearing setting to December 15, 2010.
  4   DPD2 represented to the court that Mr. DeCasas waived time and that he was still
  5   working on getting a written waiver from Mr. DeCasas.
  6         74.    During the underlying Litmon/Vasquez proceedings, DPD2 testified that
  7   he did not remember informing the court at the October 20, 2010 that Mr. DeCasas
  8   agreed to waive time: "In 2010, I don't think he would agree to anything. So, if I said
  9   that, I don't think that actually occurred." When presented with the transcript of the
 10   hearing, DPD2 replied, "I don't recall making that statement, but it's in the transcript.
 11   And I think at that point, I had probably not had an actual conversation with Mr.
 12   DeCasas at that time. So perhaps I was waiving time on his behalf, but I don't believe
 13   I had his permission."
 14         75.    DPD2 testified that the same could be said for the waiver given by
 15   DPD2 when the court asked if Mr. DeCasas was willing to waive time at the next
 16   court appearance on December 15, 2010.
 17         76.    DPD2 testified that during his representation of Mr. DeCasas, DPD2 did
 18   not believe he ever successfully explained to Mr. DeCasas what a "time waiver" was.
 19   DPD2 further testified that, in his eyes, DPD2 was waiving time for the benefit of his
 20   client so that he could prepare the case.
 21         77.    On December 15, 2010, DPD2 informed the court that the second new
 22   evaluation had been received, but that it contained "a drastically different score than
 23   the first." DPD2 stated he intended to retain an expert to review the discrepancy
 24   between the two evaluations. DPD2 asked that the hearing be continued and stated
 25   that Mr. DeCasas waived time. On DPD2’s motion, the probable cause hearing
 26   setting was continued to March 17, 2011. The court advised DPD2 that if Mr.
 27

 28

                                       55
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 56 of 107 Page ID #:56



  1   DeCasas is not participating in treatment, it was the court's preference that the case go
  2   forward with the probable cause hearing as quickly as possible.
  3          78.    On March 17, 2011, DPD2 informed the court that he was "doing further
  4   work on the case" and asked that the probable cause hearing setting be continued to
  5   June 16, 2011. The deputy district attorney did not object. No time waiver was taken.
  6          79.    Thereafter, the probable cause hearing was set for June 18 through June
  7   20, 2012. The setting is not documented in any minute order or transcript; however,
  8   the dates were referred to during the May 15, 2011, hearing.
  9          80.    On May 15, 2011, the court convened a hearing on DPD2's motion to
 10   continue the June 2012 probable cause hearing based on uncertainty of the
 11   composition of DSH's panel of doctors after the end of the fiscal year, including the
 12   two doctors who performed Mr. DeCasas’s evaluations. DPD2 sought to use the
 13   probable cause hearing as an opportunity to cross-examine the evaluators who would
 14   remain on the matter through the end of trial. DPD2 stated to the court," ... my
 15   primary concern is to preserve [Mr. DeCasas’s] right to cross-examine. But I think at
 16   this point it may be a sense of futility at this point."
 17          81.    The parties conceded to the court that Mr. DeCasas had the right to
 18   depose the current evaluators; however, the deputy district attorney pointed out to the
 19   court that " ... in practicality there is not money for that" and stated it " ... makes a lot
 20   of sense what DPD2 is trying to do." The Deputy District Attorney described the
 21   financial strapping as follows: "We can't even fund a court reporter, let alone, you
 22   know, all of the other facilities that will be required." The court stated, "Based upon
 23   the 1050, [my] intention is to grant it if these individuals are not going to remain on
 24   the panel. But I would like confirmation since these dates have been set for such a
 25   long time, and if we continue these dates, Mr. DeCasas is going to be looking at a
 26   relatively lengthy wait." The attorneys indicated that after the end of the fiscal year
 27   and after DSH and evaluators agreed on contracts, there would be more clarity
 28

                                        56
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 57 of 107 Page ID #:57



  1   regarding whether' the evaluators would remain. The attorneys also discussed with
  2   the court whether it was strategically sound to order updates for the stale evaluations
  3   of the current evaluators were not going to remain on the matter.
  4           82.   At the deputy district attorney's prompting, the court inquired whether
  5   Mr. DeCasas was waiving his right to "expeditiously" have a probable cause hearing.
  6   The court delineated the options as holding a video conference the next day to get a
  7   waiver from Mr. DeCasas, allowing DPD2 to obtain a written waiver, or if he had the
  8   authority, having DPD2 waive time on Mr. DeCasas’s behalf. DPD2 believed he did
  9   have the authority based on his paralegal's recent visit with Mr. DeCasas, during
 10   which, DPD2 represented to the court, that Mr. DeCasas reluctantly understood the
 11   need for the delay. The court expressed concern with the "attenuated" waiver, to
 12   which DPD2 did not object. DPD2 pointed out, however, the court could find good
 13   cause to continue the hearing even if Mr. DeCasas objected to the continuance based
 14   on DPD2's representation of the need to continue.
 15           83.   DPD2 and the deputy district attorney agreed to an August 13, 2012,
 16   probable cause status conference, which Mr. DeCasas was to attend via video, and a
 17   probable cause hearing on August 12 through 14, 2013. A probable cause status
 18   conference was also set for May 21, 2012, for which Mr. DeCasas was to appear via
 19   video for waiver of time. The June 2012 probable cause dates were not taken off
 20   calendar. The parties reconvened on June 16, 2011. DPD2 waived Mr. DeCasas’s
 21   appearance but informed the court that Mr. DeCasas wished to be present via video
 22   for a future setting date. A further probable cause hearing was set for September 12,
 23   2011.
 24           84.   On September 12, 2011, Mr. DeCasas was present via video for the
 25   probable cause hearing setting. DPD2 advised the court that there had been "drastic
 26   changes in the use of actuarials" since Mr. DeCasas’s last updated evaluations in
 27   October 2010, "which may have a significant impact on this case." The original
 28

                                        57
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 58 of 107 Page ID #:58



  1   evaluators remained on the matter. DPD2 and the deputy district attorney agreed to a
  2   December 7, 2011, status conference, for which Mr. DeCasas would appear via
  3   video, and on that date, the court would order updated evaluations.
  4         85.    On December 7, 2011, Mr. DeCasas did not appear via video and the
  5   hearing went forward without him. DPD2 and the deputy district attorney agreed that
  6   the court would order updated evaluations in anticipation of returning on June 18,
  7   2012, to begin the probable cause hearing. The attorneys agreed to keep the court
  8   apprised if any problems arose.
  9         86.    On May 3, 2012, DPD2 filed a motion to continue the June probable
 10   cause hearing dates "due to the uncertain nature of the DMH [Department of Mental
 11   Health] evaluator panel." The motion was heard on May 15, 2012. A status
 12   conference was calendared for May 21, 2012. On May 21, 2012, however, Mr.
 13   DeCasas did not appear via video and the hearing was conducted without him. The
 14   June 2012 probable cause hearing dates were vacated, and a status conference was set
 15   for August 13, 2012, at which Mr. DeCasas was to appear via video.
 16         87.    On May 17, 2012, one of the evaluators responded to DPD2's inquiry,
 17   indicating his uncertainty in whether he would sign a new contract with the state
 18   hospital because the hospital now was only offering payment for testimony. The
 19   evaluator apologized and explained it was out of his control and "a direct result of the
 20   Department's decision and ineptitude." DPD2 testified in the underlying
 21   Litmon/Vasquez proceedings that he had to continue the probable cause hearing to
 22   2013 due, in part, to the uncertainty with the state evaluator panel.
 23         88.    On August 13, 2012, Mr. DeCasas did not appear, and DPD2 waived his
 24   appearance. DPD2 and the deputy district attorney agreed to a status conference on
 25   May 17, 2013, at which point updated or replacement evaluations would be ordered
 26   for the August 2013 probable cause hearing.
 27

 28

                                       58
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 59 of 107 Page ID #:59



  1           89.   On May 23, 2013, the court convened a status conference. Mr.
  2   DeCasas’s presence was waived and the third day of the probable cause hearing was
  3   vacated due to the representation that DPD2 did not intend to call witnesses and the
  4   deputy district attorney was to submit on the reports. A status conference was
  5   calendared for June 27, 2013. Another status conference before the probable cause
  6   hearing was held on August 1, 2013. On August 12 and 13, 2013, the court conducted
  7   a probable cause hearing and, in Mr. DeCasas’s presence via video conference, found
  8   probable cause to support the Petition. A pretrial hearing was set for October 17,
  9   2013.
 10           90.   At the October 17, 2013, pretrial hearing, Mr. DeCasas appeared via
 11   video conference. DPD2 informed the court that he was in the process of obtaining an
 12   expert with whom he had informally begun working, that he had multiple probable
 13   cause hearings in other assigned cases at the same time, and that he would not be
 14   prepared for trial in the interim. DPD2 and the deputy district attorney agreed to
 15   continue the pretrial hearing to December 6, 2013.
 16           91.   After the probable cause hearing, DPD2 tasked his paralegal with
 17   obtaining a written waiver of Mr. DeCasas’s right to a speedy trial; however, DPD2 is
 18   unsure to what extent his paralegal advised Mr. DeCasas of that right. DPD2 and his
 19   paralegal were aware that Mr. DeCasas was more lucid at times than at others. DPD2
 20   testified that the court repeatedly asked that he obtain a written waiver of time and
 21   appearance from Mr. DeCasas. DPD2, however, did not obtain said waivers of time
 22   and appearances from Mr. DeCasas.
 23           92.   Shortly after the probable cause hearing, DPD2 received a letter and
 24   documents from a Coalinga patient asking DPD2 to look into an immigration issue on
 25   Mr. DeCasas’s behalf. The documents included a motion to be filed with the court
 26   raising a claim regarding immigration and its intersection with SVP law. DPD2
 27   wrote to Mr. DeCasas explaining that he was extremely busy but that he would do his
 28

                                        59
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 60 of 107 Page ID #:60



  1   best to look at the motion. DPD2 testified that he wanted a substantial amount of time
  2   to research the issue because it could theoretically affect as many as 25 percent of all
  3   the confined SVPs; i.e., those SVP detainees who were foreign nationals. However,
  4   by that time, DPD2 testified, the SVP unit was dealing with staff cuts and numerous
  5   reassignments of cases; he received "six new cases in just 2014 alone."
  6         93.    On December 6, 2013, DPD2 stated he was still waiting to hear whether
  7   the expert he had been communicating with would accept Mr. DeCasas case; he
  8   hoped to have the expert's decision "in the next couple of weeks." The court asked the
  9   parties to return for further pretrial hearing in one month and urged DPD2 to request
 10   to have his expert appointed. The attorneys agreed to return on January 14, 2014, and
 11   DPD2 waived Mr. DeCasas’s appearance.
 12         94.    On January 14, 2014, DPD2 informed the court that the expert had
 13   declined to take Mr. DeCasas’s case, indicating to DPD2 that some experts no longer
 14   wished to work in Los Angeles County because their fees kept being cut. DPD2
 15   stated that he was attempting to convince the expert to take on the case; however, if
 16   he was unsuccessful, he would have to find an alternate expert. The court responded,
 17   "This is a 2006 case, DPD2. We need to get this matter moving toward trial. I will set
 18   the case for trial. If you want an expert appointed, then you need to make a request."
 19   DPD2 asked for a few more weeks to find an expert to review Mr. DeCasas’s
 20   materials, after which DPD2 would be prepared to submit a request for appointment.
 21   The Deputy District Attorney stated he was ready for trial. The court requested the
 22   parties return for further pretrial hearing on February 11, 2014.
 23         95.    On February 11, 2014, DPD2 submitted, and the court signed, a request
 24   for appointment of an expert. DPD2 asked to continue the pretrial hearing to late
 25   April. DPD2 and the Deputy District Attorney agreed to reconvene on May 2, 2014,
 26   and DPD2 waived Mr. DeCasas’s appearance.
 27

 28

                                       60
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 61 of 107 Page ID #:61



  1         96.    Defendant Michael Suzuki, currently a Division Chief within the Public
  2   Defender's Office and previously the head of the SVP unit from 2009 through 2011,
  3   testified in the underlying Litmon/Vasquez proceedings that in 2013, when he was
  4   head deputy in the Long Beach branch, he was consulted on staffing reassignments
  5   and decreases in the SVP unit that later took place in 2014. He testified that he was
  6   asked for his opinion as to whether the SVP unit could absorb a decrease in staff
  7   based on two things: the decrease in the filing of new petitions and the progress made
  8   on existing petitions. Defendant Suzuki testified that during the recession, the Public
  9   Defender's Office had experienced both a hiring and promotional freeze and that all
 10   divisions, especially the felony trial division, were significantly understaffed. He
 11   stated that it was his opinion, based on his experience as a previous head deputy of
 12   the SVP unit, that the unit could absorb the staffing cuts so that attorneys could be
 13   sent to the felony trial division.
 14         97.    DPD2 testified in the underlying Litmon/Vasquez proceedings that there
 15   were two staffing cuts in 2014: in June and September. Over the span of the cuts,
 16   DPD2's case load jumped from 8 cases to 14. Even after DPD2 received the
 17   redistributed cases due to the 2014 staffing cuts, and until the time DPD2 left the unit
 18   in 2017, he had absorbed three more cases.
 19         98.    DPD1 testified in the underlying Litmon/Vasquez proceedings that in
 20   2014, during his tenure as Deputy-In-Charge of the SVP unit, approximately fifty
 21   percent of the SVP unit's staff was cut, prompting DPD1 to notify upper management
 22   that he felt the cuts would be harmful to the SVP clients, in part because of the
 23   volume and complexity of the SVP cases.
 24          99.   On April 8, 2014, DPD1 drafted a memorandum to the Assistant Public
 25   Defender, Division Chief, and the Head Deputy of the SVP unit regarding the
 26   decision to reduce SVP staffing. DPD1 wrote: “At this time, the SVP unit has
 27   approximately 170 cases in total. The proposal to reduce the Branch to 10 lawyers
 28

                                        61
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 62 of 107 Page ID #:62



  1   would result in approximately a 100% increase in caseloads and the difficult task of
  2   reassigning roughly 85 indeterminate cases. On average, an individual case may have
  3   five banker’s boxes worth of materials. If eight to nine cases are on average
  4   reassigned, the new lawyer will have to process 40 to 50 boxes worth of material.
  5   Based on my experience in handling SVP cases, I believe the workload that is
  6   expected to be taken on by the 10 lawyers to be concerning. The lawyer will
  7   obviously be less efficient in handling their cases but most importantly the
  8   competency of their practice may be challenged. In other words, no lawyer can be
  9   competent with such an added workload in such a short period of time.”
 10         100. In his memorandum DPD1 went on to describe to his superiors the
 11   complexities of the SVP practice and how SVP cases differ from criminal cases:
 12         “First, unlike a criminal case, we do not decrease our caseloads upon
 13         completing a trial (unless we win). In SVP, we have a continuing
 14         obligation to represent the client even after we lose at trial. After we lose
 15         a trial, in a year the burden shifts to the client to prove by a preponderance
 16         of the evidence that he is no longer an SVP. Second, unlike a criminal
 17         case where one is litigating an incident(s) fixed in time, in SVP, the lawyer
 18         must stay abreast of the ever-changing nature of the law, the science of
 19         diagnosis and the science of risk assessment. In addition, since the focus
 20         of the inquiry in SVP cases is whether the individual client is currently an
 21         SVP, the lawyer must constantly reassess their cases in light of new
 22         science, age, additional treatment, release plans, etc. Third, the lawyer
 23         must be adept in not only criminal law issues, but also be adept in SVP
 24         law, some juvenile law, some administrative law and the Code of Civil
 25         Procedure. Finally, the SVP practice has changed dramatically since
 26         2010. The number of scientific journal articles has increased dramatically
 27         in recent years. These journal articles cause lawyers to reassess their cases.
 28

                                       62
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 63 of 107 Page ID #:63



  1         Recent case law affecting the practice has also caused attorneys to reassess
  2         their cases. Most importantly, when our Branch expanded to twenty
  3         lawyers, the vast majority of our cases were 2- year cases. Now the vast
  4         majority of our cases are indeterminate and obviously more likely to draw
  5         appellate review.”
  6         DPD1 concluded his memorandum with three proposals to reduce staffing
  7   more gradually.
  8         101. At the same time, the attorneys in the SVP unit had expressed to DPD1
  9   feeling overwhelmed by the effects of the staffing cuts. DPD1 testified that after he
 10   drafted his April 8, 2014, memorandum to upper management, the unit held a staff
 11   meeting at which DPD1 informed the SVP attorneys of his memorandum and that it
 12   had gone unanswered by upper management of the Public Defender’s Office. DPD1
 13   recalled that the staff attorneys then conducted an impromptu meeting themselves to
 14   consider drafting a letter to the SVP management, and they instructed DPD1 and the
 15   unit's head deputy not to attend "because they wanted this letter to be from them and
 16   not us." The letter drafted by the attorneys of the SVP unit and sent to Defendant
 17   Public Defender Ronald L. Brown on April 24, 2014, addressed the staff reduction in
 18   the unit. The letter reiterated the same complexities of SVP law and analogized SVP
 19   law to capital litigation, stating: "The measure of our productivity cannot be judged
 20   by looking at the numbers of filings and trials. Akin to capital litigation, we win when
 21   we avoid trial." The attorneys asked that the Public Defender reconsider his decision
 22   to reduce the staff of the unit. DPD1 did not see the April 24, 2014, attorneys' letter
 23   until after it was drafted and sent to the Public Defender, Defendant Ronald Brown.
 24         102. DPD2 also testified that he was one of at least 10 other deputy public
 25   defenders who drafted the April 24, 2014, letter to the Public Defender, Defendant
 26   Ronald Brown, which was hand-delivered to defendant Brown's office by a fellow
 27   deputy. That deputy received a voicemail from defendant Ronald Brown, which was
 28

                                       63
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 64 of 107 Page ID #:64



  1   played on speakerphone for other deputies to hear, in which he acknowledged receipt
  2   of the letter and that he was going forward with the staffing cuts, but he would
  3   perhaps readdress the second round of cuts that fall. He did not.
  4         103. Defendant Suzuki testified that it was his understanding that in 2014, the
  5   unit had 20 attorneys and 120 pending cases, and that the staffing decrease to 15 or
  6   10 attorneys still would allow the unit to adequately represent those 120 clients. Mr.
  7   Suzuki was present during informal discussions with other division chiefs, including
  8   the SVP unit supervisor, where DPD1’s concerns following the staffing cuts were
  9   addressed, which resulted in another reassessment of the SVP case load. As a result
 10   of that assessment following the staffing cuts, the office concluded "that the workload
 11   was reasonable." It was not. The SVP caseload was overwhelming the SVP unit
 12   attorneys and cases such as Mr. DeCasas case continued to linger without meaningful
 13   attention and with no hope of being brought trial within a reasonable time.
 14         104. DPD2 testified that in 2014, it was a well-known fact in the courthouse
 15   that staffing cuts were ongoing and that "the Public Defenders were delaying their
 16   cases, trying to keep up." DPD2 was present at various conversations with Judge
 17   Elaine Mandel, Judge James Bianco, and the Public Defender's Office, where the
 18   office informed the court of the problems with caseloads and staffing, and that the
 19   understaffing was creating great delays in the processing of the SVP cases.
 20         105. On May 2, 2014, the court asked DPD2 when Mr. DeCasas’s case would
 21   be ready for trial. DPD2 advised the court that Mr. DeCasas’s expert was to visit Mr.
 22   DeCasas in June and requested that the parties return in July. DPD2 and the Deputy
 23   District Attorney agreed to a further pretrial hearing on July 23, 2014, at which Mr.
 24   DeCasas was to appear via video.
 25         106. On July 23, 2014, Mr. DeCasas did not appear. DPD2 informed the court
 26   that Mr. DeCasas requested he research an issue which would potentially be
 27   dispositive and have implications for other clients. DPD2 stated that his "calendar has
 28

                                       64
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 65 of 107 Page ID #:65



  1   been quite full." DPD2 asked for a further pretrial hearing in September so he could
  2   have time to research and possibly file a motion. The court reminded DPD2 that this
  3   was a 2006 case and that DPD2 needed to either file a motion or go to trial. The court
  4   calendared October 6, 2014, for further pretrial hearing and motion hearing. Mr.
  5   DeCasas was to appear via video.
  6         107. On August 21, 2014, DPD1 drafted a second memorandum to the
  7   Division Chief and the Head Deputy assessing the impact of the first SVP staff
  8   reduction. In a section of that memorandum, DPD1 offered an example to upper
  9   management where an attorney's case load increasing from nine cases to ten cases
 10   disproportionately increases the attorney's workload in order to exemplify for upper
 11   management that trial statistics alone were insufficient to determine whether their
 12   clients were effectively being represented. In the August 2014 memorandum, DPD1
 13   wrote that the staffing cuts had placed the SVP branch in an untenable situation of
 14   being ineffective and that further cuts could lead to civil liability. He noted that he
 15   feared that these cuts had purposefully implicated the SVP clients’ federal
 16   constitutional right to counsel.
 17         108. After the first round of staffing cuts and in anticipation of the second
 18   round, the attorneys of the SVP unit wrote a letter, dated September 4, 2014, to the
 19   Los Angeles County Board of Supervisors to express their concern about the
 20   “improvident management decisions made by Mr. Brown and his close advisors”.
 21   The SVP attorneys noted that they were writing to the Board of Supervisors because
 22   their concerns to Ronald Brown and the executive management had fallen on deaf
 23   ears to the detriment of their clients and the County.
 24         109. On September 24, 2014, the attorneys also wrote to the State Bar of
 25   California with a complaint against both the Public Defender and the Assistant Public
 26   Defender for "jeopardizing the representation of [their] clients in the Public
 27

 28

                                        65
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 66 of 107 Page ID #:66



  1   Defender's Office and placing the lawyers in the untenable position of either being
  2   IAC [ineffective assistance of counsel] or effectively abandoning their clients."
  3          110. After DPD1's two memoranda were forwarded to upper management in
  4   April and August of 2014, staffing cuts continued in the SVP unit. DPD2 testified
  5   that he felt he had no choice but to "go straight to the top" with the unit's concerns
  6   with the staff cuts.
  7          111. DPD2 testified during the underlying Litmon/Vasquez proceedings that
  8   he was also involved in drafting letters to the Board of Supervisors and to the State
  9   Bar of California.
 10          112. DPD2 also testified that he was concerned for his position in the PD’s
 11   office because he had been retaliated against in the past for speaking out against the
 12   staff cuts.
 13          113. At the October 6, 2014, hearing, DPD2 had not filed the motion he had
 14   anticipated filing and Mr. DeCasas did not appear via video conference. The matter
 15   was continued to November 24, 2014.
 16          114. On November 24, 2014, DPD2 waived Mr. DeCasas’s appearance and
 17   told the court he did not know when Mr. DeCasas’s expert's report would be
 18   completed and surmised that the delay was based on the extensive number of records
 19   in Mr. DeCasas’s file. DPD2 also told the court, "In addition, your honor, my
 20   caseload has had a significant change since the last time we appeared in court. I'm
 21   trying to make do with what I can do based on my office's lack of resources." The
 22   court suggested the parties return in January and told DPD2 that the court hoped Mr.
 23   DeCasas’s expert's report would be completed by then since the expert had been
 24   appointed nine months before. DPD2 and the Deputy District Attorney agreed to
 25   continue the pretrial hearing to January 21, 2015. DPD2 waived Mr. DeCasas’s
 26   appearance.
 27

 28

                                        66
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 67 of 107 Page ID #:67



  1            115. DPD2 testified in the underlying Litmon/Vasquez proceedings that the
  2   receipt of additional cases due to the staff cuts "absolutely did" interfere with his
  3   ability to prepare Mr. DeCasas’s case for trial during the period of 2014 through the
  4   end of his tenure in the unit. Mr. DeCasas’s counsel asked DPD2, "Is it accurate to
  5   say that when you said to Judge Mandel things like 'I got to talk to my expert, I want
  6   to do a depo,' that in truth what was going on behind the scenes was that you were
  7   under water due to the staffing cuts and trying to find some reason that she might give
  8   you a continuance?" DPD2 responded, "I felt uneasy to do something in addition to
  9   the familiar refrain of I'm buckling."
 10            116. On January 21, 2015, DPD2 represented to the court that he could be
 11   ready for trial in late summer or early fall. The Deputy District Attorney did not
 12   object, and the attorneys agreed to continue the pretrial conference to April 17,2015.
 13   On April 17, 2015, the Deputy District Attorney informed the court that updates
 14   would be ordered so that the Deputy District Attorney would be ready for trial. DPD2
 15   said that he would then have Mr. DeCasas’s expert review the updates and prepare a
 16   report. The court asked the parties to return in about 60 days. The parties agreed to
 17   return on June 15, 2015, and DPD2 waived Mr. DeCasas’s presence.
 18            117. By February of 2015, Mr. DeCasas had been detained awaiting trial for 9
 19   years.
 20            118. In February 2015, DPD2 attended a live question-and-answer session
 21   with Defendant Ronald Brown. A microphone was passed around for direct
 22   questions and anonymous questions were drawn from a hat due to the atmosphere of
 23   fear, DPD2 testified. A number of senior management members of the Public
 24   Defender's Office, including Kelly Emling, Laura Green, Michael Suzuki, Jenny
 25   Brown, Daniel Kuperberg and Ruben Marquez were also present. DPD2 stood up
 26   and asked Defendant Ronald Brown about how the staffing cuts were affecting his
 27   clients. DPD2 described Defendant Ronald Brown's response as defensive and
 28

                                         67
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 68 of 107 Page ID #:68



  1   flippant: "He joked that our caseloads were doubled from one to two which was
  2   patently false. He disagreed with my assessment of the fiscal impact of his decision to
  3   make cuts. He described our caseloads as artificially low which also seemed to
  4   indicate that he had no idea what he was talking about. And I think he started to grow
  5   frustrated and angry because that was the last question that he answered that day."
  6         119. On June 15, 2015, the Deputy District Attorney had yet to order updates.
  7   DPD2 and the Deputy District Attorney again discussed the possibility of trial by the
  8   end of the year and agreed to return on August 24, 2015, for further pretrial hearing.
  9   DPD2 waived Mr. DeCasas’s appearance and time. On August 24, 2015, the Deputy
 10   District Attorney apologized for not having ordered updates but believed he could
 11   have them completed in 60 days. DPD2 requested continuing the pretrial hearing to
 12   early December. The pretrial hearing was continued to December 7, 2015 and DPD2
 13   waived Mr. DeCasas’s presence.
 14         120. On December 7, 2015, DPD2 and the Deputy District Attorney agreed
 15   with the court's characterization that the matter only required "getting the updated
 16   reports and then setting the date for trial, basically." Anticipating that DPD2 would
 17   receive the updated reports in January and then would pass those updated reports
 18   along to Mr. DeCasas’s experts, the respective counsel agreed to return on March 2,
 19   2016. DPD2 waived Mr. DeCasas’s appearance. At the March 2, 2016, pretrial
 20   conference, DPD2 advised the court that he had received the updated evaluations and
 21   believed the parties would be able to set the matter for trial later in 2016, if DPD2
 22   was able to depose the two evaluators. On DPD2's motion, DPD2 and the Deputy
 23   District Attorney agreed to a further pretrial conference on June 28, 2016. DPD2
 24   waived Mr. DeCasas’s appearance. DPD2 testified that he believed it was in Mr.
 25   DeCasas’s best interest to waive time when updated evaluations had not been
 26   diligently ordered because, in his experience, "trial courts do play fast and loose with
 27

 28

                                       68
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 69 of 107 Page ID #:69



  1   things like laws and rules of evidence," and "more seems to come in to the detriment
  2   of the defense than is allowed by law."
  3         121. DPD2 described 2016 as "another busy year" for him in that, in addition
  4   to the cases he absorbed in the 2014 staffing cuts, he received three new cases and
  5   was working on an appeal of a case he finished in late 2015. On June 28, 2016, DPD2
  6   informed the court that he was preparing to depose the State's two evaluators and
  7   waiting to receive Mr. DeCasas’s expert's report. DPD2 said he "hope[d] this case
  8   would go to trial maybe by the end of [2016] or maybe early [2017], depending on
  9   how things progress." DPD2 proposed a further pretrial conference for October 2016.
 10   The Deputy District Attorney noted that the evaluations would expire in January
 11   2017. DPD2 and the Deputy District Attorney agreed to reconvene on October 6,
 12   2016, and DPD2 waived Mr. DeCasas’s appearance.
 13         122. On October 6, 2016, DPD2 speculated, "I think this is a case that could
 14   and should be tried in 2017." DPD2 proposed a further pretrial conference on
 15   January 24, 2017, and suggested that at that time, the parties should discuss ordering
 16   new updates and scheduling depositions. DPD2 continued to await the arrival of Mr.
 17   DeCasas’s expert's report. DPD2 and the Deputy District Attorney agreed to
 18   reconvene on January 24, 2017, and DPD2 waived Mr. DeCasas’s appearance.
 19         123. In late 2016, DPD2 was assigned to another SVP case on the eve of trial
 20   because the previously assigned deputy had been transferred out of the unit. DPD2
 21   testified that he understood that he was assigned the new case because management
 22   believed he was the only deputy who would be prepared for trial in about a month
 23   and a half. However, upon reviewing 17-years' worth of records, DPD2 saw no way
 24   that he could be competent counsel. DPD2 agreed with the court's assessment that
 25   "hand-offs" just do not work in the SVP line of work because extensive background
 26   preparation is required in SVP cases, such as scrutinizing any time an expert cites to
 27   an article in support of their theory, confirming experts are using articles properly,
 28

                                       69
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 70 of 107 Page ID #:70



  1   and looking through actuarial scores item-by item with the expert with the coding
  2   rules to ensure accurate scores.
  3         124. DPD2 testified that because he was tasked by his management to review
  4   a case that was at least 17 years old, thus older than Mr. DeCasas’s, it took priority
  5   over Mr. DeCasas’s case. DPD2 wrote an email to his head deputy about his
  6   concerns of being ineffective counsel for the newly-assigned case and about the
  7   possible liability to the office and the County. Also included in that email was
  8   DPD2's complaint that the newly-assigned, aged case was affecting DPD2's ability to
  9   assist Mr. DeCasas. Within 15 minutes of sending the email to his head deputy,
 10   without a word, the head deputy entered DPD2's office and took the file off his desk
 11   and walked out.
 12         125. At the January 24, 2017, pretrial conference, DPD2 advised the court
 13   that he believed the matter "could possibly go to trial toward the latter part of the
 14   year." He believed, at that time, the parties should discuss updating the evaluations.
 15   DPD2 and the Deputy District Attorney agreed to continue the pretrial conference to
 16   April 17, 2017, and DPD2 waived Mr. DeCasas’s appearance.
 17         126. DPD2 testified that it was his opinion that Mr. DeCasas would never
 18   participate in treatment. DPD2 also believed, based on his familiarity with the topic,
 19   his research, and testimony elicited during Mr. DeCasas’s probable cause hearing,
 20   that Mr. DeCasas was not a pedophile, and thus Mr. DeCasas would not benefit from
 21   treatment as he was not a sexually violent predator.
 22         127. DPD2 denied that his strategy for Mr. DeCasas’s case was to age the
 23   case "until he was just incapacitated so that the state evaluators would find that he
 24   physically was just not able to function enough to do anything." DPD2 "had hoped to
 25   have [Mr. DeCasas’s] case go to trial in 2016. But cases kept popping up ... In 2014,
 26   for example, [DPD2] got five or six new cases." To the contrary, DPD2 opined that
 27   delaying Mr. DeCasas’s trial would be futile because Mr. DeCasas was not
 28

                                        70
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 71 of 107 Page ID #:71



  1   participating in treatment and would not benefit from treatment. Ultimately, DPD2’s
  2   caseload did not allow him to set Mr. DeCasas’s case for trial.
  3         128. DPD2 conducted two trials during his nine-year tenure in the SVP unit.
  4   Despite being Mr. DeCasas’s attorney for almost a decade, Mr. DeCasas’s case was
  5   not one of them.
  6         129. Mr. DeCasas’s third attorney from the Los Angeles County Public
  7   Defender’s office was assigned to Mr. DeCasas’s case in April 2017. His third
  8   Deputy Public Defender (hereafter “DPD3”) received a transfer memorandum from
  9   DPD2. DPD3 testified that Mr. DeCasas’s file indicated that he sent a typed motion
 10   to DPD2 and asked that DPD2 file the motion with the court; the above-referenced
 11   immigration-related motion. DPD2's transfer memorandum to DPD3 stated that
 12   DPD2 believed the motion to be a legitimate motion, but that it needed a lot of work.
 13   After about three weeks of research, DPD3 concluded that the motion was not viable
 14   and did not file.
 15         130. DPD3 also testified in the underlying Litmon/Vasquez proceedings. She
 16   testified that in some circumstances, it is a feasible strategy to delay an SVP case if
 17   the detainee is participating in treatment because those detainees tend to present
 18   better to a jury than those who are not in treatment. DPD3 also testified that if a
 19   hypothetical SVP client had a Static-99 score of one, but two state evaluators had
 20   consistently found this client to meet the SVP criteria, DPD3 would delay the case if
 21   she received information that one or both of the evaluators might be replaced, in the
 22   hopes that new evaluators would opine that the hypothetical client did not meet the
 23   SVP criteria. In DPD3's opinion, it was not a good strategy to age Mr. DeCasas’s
 24   case because his condition prevented him from participating in treatment, he had a
 25   low Static-99 score, and DPD3 had been able to put together his social history and
 26   release plan.
 27

 28

                                          71
                      COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 72 of 107 Page ID #:72



  1         131. DPD3 testified that it took a couple of months to build a rapport with
  2   Mr. DeCasas. DPD3 said that in the beginning, Mr. DeCasas did not want to speak
  3   with her. After some time had passed, DPD3 "sometimes [ ] had a really good chat
  4   with him and then the next time [DPD3] called him, he was different." During
  5   DPD3’s representation of Mr. DeCasas, Mr. DeCasas often expressed that he was
  6   experiencing radiation and that he felt badly. DPD3 believes that generally, Mr.
  7   DeCasas was unhappy with his public defenders and complained that the attorneys
  8   had allowed his case to drag on without doing much work. DPD3 visited Mr.
  9   DeCasas twice at Coalinga State Hospital, but only saw him on one occasion. When
 10   DPD3 spoke to Mr. DeCasas via video, "sometimes his concentration and his ability
 11   to communicate with [DPD3] was better than others, he - sometimes he just wanted
 12   to get off the phone immediately."
 13         132. DPD3 testified that DPD3 discussed the work DPD3 was doing on the
 14   case with Mr. DeCasas and that he was receptive to the work DPD3 was doing to
 15   move his case forward, but he was frustrated when DPD3 would say that the case had
 16   to be continued. Mr. DeCasas stated that he wanted to "get out." DPD3 explained to
 17   Mr. DeCasas the SVP process and that the only way to “get out” was either having
 18   the petition dismissed or being found not to be an SVP at trial. DPD3 testified that
 19   DPD3 explained to Mr. DeCasas that they would have to do the latter because DPD3
 20   did not anticipate the evaluators flipping given Mr. DeCasas’s lack of treatment.
 21         133. On April 17, 2017, DPD3 first appeared on Mr. DeCasas’s behalf. There
 22   was no discussion of the matter's progress on the record. The attorneys stipulated to
 23   June 22, 2017, for further pretrial conference. DPD3 advised the court that Mr.
 24   DeCasas would be appearing via video conference. On June 22, 2017, Mr. DeCasas
 25   appeared via video conference. The court inquired three times whether Mr. DeCasas
 26   could hear the parties, and once directed Mr. DeCasas to nod his head if he could hear
 27   the court. The record does not reflect a response from Mr. DeCasas. DPD3 stated she
 28

                                       72
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 73 of 107 Page ID #:73



  1   did not know if there was a delay in the video conference feed or if Mr. DeCasas’s
  2   lack of response was due to his medication. DPD3 then asked for a further pretrial
  3   date and DPD3 and the Deputy District Attorney agreed to September 19, 2017; Mr.
  4   DeCasas was to appear via video conference.
  5         134. On September 19, 2017, Mr. DeCasas appeared via video and confirmed
  6   he could hear what was occurring in the courtroom. Deputy District Attorney stated
  7   that updated evaluations were needed and that those updates would take about eight
  8   weeks to complete. DPD3 and the Deputy District Attorney agreed to reconvene on
  9   December 5, 2017, and Mr. DeCasas was ordered to appear by video.
 10         135. On December 5, 2017, Mr. DeCasas appeared via video conference.
 11   DPD3 indicated to the court that the parties were in the process of setting the case for
 12   trial; however, the Deputy District Attorney needed to confer with the experts
 13   regarding availability for trial. On DPD3's motion, the matter was set for further
 14   pretrial conference on February 6, 2018. Mr. DeCasas was to appear via video
 15   conference.
 16         136. On February 6, 2018, Mr. DeCasas did not appear via video conference.
 17   DPD3 informed the court that DPD3’s paralegal had spoken with Mr. DeCasas a few
 18   days before. DPD3 expressed a desire to set the matter for trial, calling it "one of the
 19   older cases," but indicated that DPD3 and the Deputy District Attorney would be
 20   engaged in a two week-long trial beginning on April 19, 2018. DPD3 stated the belief
 21   that DPD3 could be ready for trial as early as the end of May 2018. The Deputy
 22   District Attorney stated she could not be ready for trial at the end of May because she
 23   had a vacation scheduled in June and another matter set for trial set in June. The
 24   Deputy District Attorney stated she had not prepared this matter for trial in May and
 25   had three other trials that were already set that she was simultaneously preparing.
 26   Nonetheless, the court set the matter for trial on May 1, 2018. The Deputy District
 27

 28

                                        73
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 74 of 107 Page ID #:74



  1   Attorney strenuously objected. The court instructed the Deputy District Attorney to
  2   file a written motion if she believed there was good cause to continue.
  3         137. On February 23, 2018, a notice of case reassignment was filed,
  4   scheduling the next court date for March 5, 2018, in Department 56S before Judge
  5   Ryan. On March 5, 2018, DPD3 asked that a further pretrial conference be set for
  6   March 19, 2018, to allow time for Mr. DeCasas’s expert to have his previously
  7   scheduled surgery and inform DPD3 whether he would be available for trial on May
  8   1. The matter was set as requested, Mr. DeCasas was ordered to appear via video
  9   conference, and the May 1, 2018 trial date remained on calendar.
 10         138. During her testimony in the underlying Litmon/Vasquez proceedings,
 11   DPD3 claimed that DPD3 was working to move Mr. DeCasas’s case forward up until
 12   the dismissal in Vasquez3. DPD3 testified that at that point, DPD3 felt that there
 13   might be a conflict that would necessitate DPD3’s leaving the matter and halted the
 14   attempt to appoint a second expert in case a future attorney representing Mr. DeCasas
 15   did not like that expert.
 16         139. On March 19, 2018, Mr. DeCasas appeared via video conference and
 17   DPD3 announced, there had been a recent development in which the Public
 18   Defender's Office would have to declare a conflict in all likelihood.
 19         140. Mr. DeCasas responded that he did not understand and that he expected
 20   his trial to go forward in May 2018. The court explained to Mr. DeCasas that DPD3
 21   might have a conflict that would prevent DPD3 from further representing him, that
 22   DPD3 would definitively know shortly, and if there was a conflict, the court would
 23   appoint him a new attorney. The court noted Mr. DeCasas’s body language gave the
 24   impression that he was not happy about the development. On the Deputy District
 25
      3
       The SVP Petition in People v. George Vasquez, L.A. Superior Case number
 26   ZM004075, was dismissed on January 8, 2018. The case proceeded to the Court of
 27   Appeal of the State of California and the appellate court issued its published opinion
      in September 12, 2018. See, People v. Superior Court (Vasquez) (2018) 27 Cal. App.
 28   5th 36.
                                        74
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 75 of 107 Page ID #:75



  1   Attorney's motion, the May 1 trial date was vacated, and the matter was set for April
  2   2, 2018. DPD3 asked that the court clerk arrange to have a Bar Panel attorney present
  3   on that date. Mr. DeCasas was to attend via video conference.
  4         141. On April 2, 2018, one year and one month after DPD3 was assigned to
  5   Mr. DeCasas’s case, DPD3 declared a conflict of interest. The age of the case was a
  6   factor in DPD3's decision. The court relieved DPD3 as counsel and appointed
  7   counsel from the Los Angeles County Bar Association's panel of Indigent Criminal
  8   Defense Appointments as counsel for Mr. DeCasas. Newly appointed counsel
  9   (hereafter “Appointed Counsel”) stated on the record that she and DPD3 had
 10   conferred that morning, and that she planned to obtain Mr. DeCasas’s file and review
 11   the status of the case with DPD3 the next day.
 12         142. DPD3 informed Appointed Counsel that it appeared a motion to dismiss
 13   should be filed on Mr. DeCasas’s behalf. The court set a further pretrial conference
 14   on May 7, 2018. On May 7, 2018, Mr. DeCasas appeared via video conference, and
 15   Appointed Counsel stated she had recently visited Mr. DeCasas at Coalinga State
 16   Hospital. Appointed Counsel indicated that she intended to file a motion to dismiss
 17   the petition based on Litmon and Vasquez within the next 30 to 45 days and requested
 18   to be heard on the motion on July 30, 2018. The Deputy District Attorney agreed,
 19   and Mr. DeCasas was ordered to appear via video conference. The parties appeared
 20   five more times after Appointed Counsel announced her intention to file a motion to
 21   dismiss.
 22         143. In sum, from the filing of the Petition in 2006 through Appointed
 23   Counsel’s announcement of her intention to file a Motion to Dismiss in 2018, 52
 24   court appearances were conducted. Mr. DeCasas appeared at 10 of those court dates.
 25   All other appearances were waived on Mr. DeCasas’s behalf by DPD1, DPD2, or
 26   DPD3 except for one instance: his November 16, 2006 arraignment. Mr. DeCasas
 27   never once personally waived his right to a speedy trial, though DPD2 did so on five
 28

                                       75
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 76 of 107 Page ID #:76



  1   occasions. After the first round of staffing cuts within the SVP unit, there were 21
  2   continuances.
  3                                             E.

  4           Special allegations regarding the Board of Supervisor Defendants.

  5         144. Defendants Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl
  6   (hereafter “BOS Defendants”) are sued herein as members of the Los Angeles County
  7   Board of Supervisors and as administrators, managers and supervisors of the Los
  8   Angeles County Public Defender’s Office. At all times relevant hereto, and
  9   beginning on or about March 2014, these defendants individually received letters and
 10   memoranda from the Craig Osaki, an attorney from the SVP Unit of the PD’s Office,
 11   and at least three letters from groups of attorneys from the SVP Unit which informed
 12   each of these defendants of the SVP Unit’s inability to competently process and
 13   manage the SVP cases in the unit, including Mr. DeCasas’s case. These letters and
 14   memoranda were addressed separately to each of the BOS Defendants and were
 15   hand-delivered to their offices. These memoranda and letters also informed these
 16   defendants that the inability to competently manage the SVP cases was causing
 17         145. The Los Angeles County Public Defender’s Office is a Department of
 18   Los Angeles County. See, List of Los Angeles County Departments
 19   https://www.lacounty.gov/government/departments-commissions-related-
 20   agencies/county-departments-and-principal-administration/.
 21         146.   The Public Defender is appointed by the Los Angeles County Board of
 22   Supervisors and reports directly to the Board of Supervisors. See, Los Angeles
 23   County Charter, Article IV, Section 14.
 24         147. The Board of Supervisors fulfills the executive, legislative and quasi-
 25   judicial powers in Los Angeles County government. In its executive capacity, the
 26   supervisors are required to administer and supervise all government services,
 27   including the activities of the Public Defender’s Office and its administrators. See,
 28

                                       76
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 77 of 107 Page ID #:77



  1   Id., Responsibilities of the Board of Supervisors at:
  2   http://file.lacounty.gov/SDSInter/lac/1031549_BoardResponsibilities.pdf.
  3           148. At all times relevant hereto, the BOS Defendants were members of the
  4   Los Angeles County Board of Supervisors with direct oversight and supervisory
  5   duties over Law Offices of the Los Angeles County Public Defender.
  6           149. The BOS Defendants were regularly made aware of the great delays in
  7   the processing of the SVP cases, including Mr. DeCasas case. This notification came
  8   by way of the regular meetings that they had with the administrators of the PD’s
  9   Office and its SVP unit.
 10           150. Defendants Ronald Brown, Jenny Brown, Kelly Emling, Laura Green,
 11   Michael Suzuki, Daniel Kuperberg, and Ruben Marquez also individually met
 12   monthly, and often times more regularly, with defendants Mark Ridley-Thomas,
 13   Hilda Solis and Sheila Kuehl to discuss and carry out the operation and management
 14   of the PD’s Office. These meetings included discussions the PD’s office’s SVP Unit,

 15
      its case load, individual cases handled by said unit - including Mr. DeCasas’s case,
      the backlog of work in the SVP unit, the understaffing of that unit, and the extended
 16
      time periods that SVP Unit clients were being detained as the awaited trial.
 17
      Defendant Ronald Brown regularly provided defendants Mark Ridley-Thomas, Hilda
 18
      Solis and Sheila Kuehl with memoranda, emails, reports, minutes of expanded
 19
      meetings, case summaries, case management statistics and other written
 20
      correspondence and documents regarding the management and operation of the SVP
 21
      Unit.
 22
              151. Defendants Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl
 23
      oversaw, monitored and/or managed defendant The Law Offices of the Los Angeles
 24
      County Public Defender. In carrying out their oversight of said office, they had the
 25
      authority to order or otherwise compel defendant The Office of the Public Defender
 26
      and defendants Ronald Brown, Kelly Emling, Laura Green, Jenny Brown, Michael
 27
      Suzuki, Daniel Kuperberg and Ruben Marquez to “declare unavailability” in specific
 28

                                        77
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 78 of 107 Page ID #:78



  1   SVP cases. The PD’s office often declared “unavailability” in non-SVP cases with
  2   the consent of Hilda Solis.
  3         152. These regular meetings included discussions of the SVP Unit, its case
  4   load, individual cases handled by said unit - including Mr. DeCasas’s case, the
  5   backlog of work in the unit, the understaffing of that unit, and the extended time
  6   periods that SVP Unit clients were being detained. The BOS defendants individually
  7   requested and received regular memoranda, emails, reports, budget requests, and
  8   other written correspondence and documents from defendants Ronald Brown, Kelly
  9   Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg and Ruben
 10   Marquez and other members of the Public Defender’s Office regarding the
 11   management and operation of the SVP Unit, including the status of the civil detention
 12   proceedings of Mr. DeCasas. The BOS defendants had specific knowledge regarding
 13   Plaintiff’s civil detention proceedings and, as spelled out herein below, was
 14   deliberately indifferent to the violation of Mr. DeCasas’s civil rights. As such, the
 15   BOS defendants were aware of the present plaintiff’s SVP case, the long delay in
 16   getting his case to trial, and the unconstitutional customs and practices which caused
 17   the delays in getting Plaintiff’s case to trial and the violation of his civil rights.
 18          153. The BOS Defendants also each received written letters, memoranda,
 19   emails and other correspondence from the administrators of the Public Defender’s
 20   office and from the attorneys in the SVP Unit informing them:
 21          a.     of the great delays in the processing of the SVP cases, including the
 22                 great delay in the processing of Mr. DeCasas’s case;
 23          b.     of the violation of the speeding trial rights and due process rights of the
 24                 SVP clients, including Mr. DeCasas;
 25          c.     that Mr. DeCasas was being ineffectively represented and that, as a
 26                 result, the SVP attorneys were at risk of being sanctioned by the state
 27                 bar; and,
 28

                                        78
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 79 of 107 Page ID #:79



  1         d.     that continued violation of the Mr. DeCasas’s constitutional rights to
  2                counsel and due process were creating great civil liability for the County
  3                of Los Angeles and the BOS defendants.
  4         154. Despite actual notice of the ongoing and persistent violation of the civil
  5   rights of the SVP clients, the BOS Defendants took no meaningful steps, measures or
  6   actions during their tenure as members of the Los Angeles County Board of
  7   Supervisors to address these constitutional violations, including the ongoing
  8   violations of Mr. DeCasas’s constitutional rights.
  9         155. Each of the BOS defendants, as a supervisor with direct authority over
 10   The Law Offices of the Los Angeles County Public Defender, had the authority to
 11   order Ronald Brown, Kelly Emling, Laura Green, Jenny Brown, Michael Suzuki,
 12   Daniel Kuperberg and Ruben Marquez to take specific actions regarding the
 13   management of Mr. DeCasas’s case.
 14         156. Although they had the authority to do the following so as to prevent the
 15   violation of Mr. DeCasas’s civil rights, BOS Defendants failed to do the following
 16   during the 13 years of Mr. DeCasas’s detention:
 17         a.     Order that the Public Defender attorneys prepare his case, request a trial,
 18                and proceed promptly to trial;
 19         b.     Order that his case be given priority for trial over those of other SVP
 20                detainees who had been waiting for trial for significantly shorter time
 21                periods,
 22         c.     Order that his case be transferred to appointed counsel for handling and
 23                trial;
 24         d.     Order that a conflict be declared so as to have the case transferred to
 25                conflict counsel to proceed with Mr. DeCasas’s case;
 26

 27

 28

                                       79
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 80 of 107 Page ID #:80



  1         e.     Adhere to the State Bar guidelines for the provision of indigent legal
  2                defense services, specifically failing to monitor the caseloads of the
  3                Public Defender attorneys that were representing Mr. DeCasas; and,
  4         f.     Implement internal measures in the SVP Unit to ensure that Mr.
  5                DeCasas get to trial promptly.
  6

  7                                           F.
  8                  Special Allegations Regarding Notice of Constitutional

  9                  Violations to Defendants Ronald Brown, Jenny Brown,

 10                    Kelly Emling, Laura Green, Michael Suzuki, Daniel

 11                  Kuperberg, and Ruben Marquez and BOS Defendants

 12
            157. In early 2014, despite having a monumental backlog of SVP cases,
 13
      despite the SVP unit’s inability to bring many cases to trial on an annual basis,
 14
      despite the SVP unit’s attorneys having an insurmountable workload, and despite
 15
      having the majority of their SVP cases having an average age of seven to ten years,
 16
      defendants Ronald Brown, Jenny Brown, Kelly Emling, Laura Green, Michael
 17
      Suzuki, Daniel Kuperberg, and Ruben Marquez decided to cut the size of the SVP
 18
      unit by 50 percent. They knew that by doing so the delays in getting the SVP cases to
 19
      trial would be exacerbated. Once they presented their proposal to the SVP attorneys
 20
      at various meetings in March and April of 2014, the SVP attorneys strongly voiced
 21
      their opposition and emphasized to said defendants that their workload would become
 22
      so oppressive that they would not be able to competently represent their SVP clients,
 23
      that their SVP clients’ constitutional rights would be violated, that they would
 24
      become subject to claims of ineffective assistance of counsel and that they would be
 25
      at risk of being disciplined by the state bar.
 26
            158.    The SVP attorneys wrote memoranda and letters to defendants Ronald
 27
      Brown, Jenny Brown, Kelly Emling, Laura Green, Michael Suzuki, Daniel
 28

                                        80
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 81 of 107 Page ID #:81



  1   Kuperberg, and Ruben Marquez during March, April and August of 2014 and in Auto
  2   memorialize the above concerns officially. Said defendants read the letters and
  3   memoranda, acknowledged the concerns, but refused to take the concerns into
  4   account and went ahead with the staff reductions.
  5         159. Despite their fear for retaliation, the SVP attorneys wrote to their
  6   supervisors and candidly expressed their concerns and gave concrete examples of the
  7   impact that the staff reductions would have on their already overburdened ability to
  8   represent their SVP clients. For example, the supervising attorney for the SVP unit
  9   wrote the following to these defendants in his letter of April 8, 2014:
 10         “At this time, the SVP unit has approximately 170 cases in total. The
 11         proposal to reduce the Branch to 10 lawyers would result in approximately
 12         a 100% increase in caseloads and the difficult task of reassigning roughly
 13         85 indeterminate cases. On average, an individual case may have five
 14         banker boxes work of materials. If 8-9 cases are on average reassigned,
 15         the new lawyer will have to process 40-50 boxes worth of material. Based
 16         on my experience in handling SVP cases, I believe the workload that is
 17         expected to be taken on by the 10 lawyers to be concerning. The lawyer
 18         will obviously be less efficient in handling their cases but most
 19         importantly the competency of their practice may be challenged. In other
 20         words, no lawyer can be competent with such an added workload I such a
 21         short period of time.”
 22         160. The letter was accompanied by a proposal to reduce staffing more
 23   gradually so as to permit the SVP attorneys to competently handle the volume of
 24   cases. The concerns and the proposal were ignored and rejected by Defendants
 25   Ronald Brown, Jenny Brown, Kelly Emling, Laura Green, Michael Suzuki, Daniel
 26   Kuperberg, and Ruben Marquez.
 27

 28

                                       81
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 82 of 107 Page ID #:82



  1         161. In a subsequent letter, the supervising attorney of the SVP unit wrote in
  2   an August 21, 2014 memorandum that staffing cuts “have placed the SVP branch in
  3   an untenable situation of being ineffective and further cuts could lead to liability,”
  4   purposefully implicating the federal constitutional rights to counsel.
  5         162. In September of 2014 and in June of 2015, the SVP attorneys wrote
  6   similar letters and memoranda to the BOS defendants. The letters and memoranda
  7   were sent anonymously for fear of retaliation. The letters and memoranda were hand-
  8   delivered to the respective offices of each BOS defendant. Each of the BOS
  9   defendants read these letters and memoranda and discussed them with Defendants
 10   Ronald Brown, Jenny Brown, Kelly Emling, Laura Green, Michael Suzuki, Daniel
 11   Kuperberg, and Ruben Marquez. The concerns expressed in the letters and
 12   memoranda were acknowledged by Defendants Ronald Brown, Jenny Brown, Kelly
 13   Emling, Laura Green, Michael Suzuki, Daniel Kuperberg, and Ruben Marquez and
 14   the concerns and concrete examples of the likely results of the staff cuts were ignored
 15   and rejected by the BOS defendants without meaningful inquiry or investigation. The
 16   staff cuts were agreed to by the BOS defendants and Defendants Ronald Brown,
 17   Jenny Brown, Kelly Emling, Laura Green, Michael Suzuki, Daniel Kuperberg, and
 18   Ruben Marquez.
 19         163. Once the staff reductions were implemented, Defendants Ronald Brown,
 20   Jenny Brown, Kelly Emling, Laura Green, Michael Suzuki, Daniel Kuperberg, and
 21   Ruben Marquez met in February of 2015 with the SVP attorneys to evaluate the
 22   impact of the staff reductions. These defendants were directly informed by the staff
 23   attorneys of the great backlog of cases, the burden of the overwhelming work related
 24   to the cases, and of the staff’s inability to bring cases to trial. They were told that the
 25   staff was essentially just continuing cases in an effort to catch up. One staff attorney
 26   asked Ronald Brown if he had any idea how serious the impact of the staff reductions
 27

 28

                                        82
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 83 of 107 Page ID #:83



  1   was. Ronald Brown mocked the question and joked that the caseloads were
  2   artificially low.
  3          164. As for Mr. DeCasas, after the staff cuts were implemented there were 21
  4   continuances of his case between 2015 and 2018. Neither before nor after the staff
  5   cuts did Mr. DeCasas ever once waive his right to a speedy trial.
  6          165. The staff attorneys also wrote to the state bar and accused Ronald Brown
  7   of repeatedly violating rule 3-110(A) of the Rules of Professional Conduct by failing
  8   to ensure that the lawyers have appropriate resources so that they would be able to
  9   competently represent their clients. This rule provided that “a member shall not
 10   intentionally, recklessly, or repeatedly fail to perform legal services with
 11   competence.”
 12                                              G.
 13           Special Allegations Regarding Concealment of Conflict of Interest
 14          166. On April 2, 2018, one year and one month after DPD3 was assigned to
 15   Mr. DeCasas’s case, DPD3 declared a conflict of interest.
 16          167. By that point, however, the conflict of interest had existed for at least
 17   eight years and it was deliberately concealed from Mr. DeCasas.
 18          168. The conflict of interest was created by the great delay in bringing his
 19   case to trial. Due to this great delay, Mr. DeCasas was entitled to raise the delay, and
 20   resulting denial of his due process and speedy trial rights through a motion under
 21   People v. Litmon (2004) 123 Cal. App. 4, 1156 (Litmon I) and People v Litmon,
 22   (2008) 162 Cal. App. 4th 383 (Litmon II). Under Litmon, Mr. DeCasas motion could
 23   have been brought successfully by 2010 – he had been in custody then for four years.
 24          169. The PD’s Office could not raise the Litmon issue on Mr. DeCasas’s
 25   behalf, however, because the lawyers and administrators from that office were the
 26   cause of the delay. As such, by 2018 when the PD’s Office finally declared a conflict
 27

 28

                                        83
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 84 of 107 Page ID #:84



  1   of interest, that office had been in a factual, ethical and constitutional conflict of
  2   interest for at least eight years.
  3          170. Instead, during the majority of the time that the PD’s Office represented
  4   Mr. DeCasas, the administrators from the PD’s Office, defendants Ronald Brown,
  5   Kelly Emling, Michael Suzuki, Jenny Brown, Laura Green, Daniel Kuperberg and
  6   Ruben Marquez, deliberately concealed from Mr. DeCasas that he had the right to
  7   raise the Litmon issue against them.
  8          171. As early as 2014, each one of these defendants discussed this conflict of
  9   interest with Mark Ridley-Thomas, with Hilda Solis and with Sheila Khuel separately
 10   and informed them that a failure to declare the conflict of interest would result in civil
 11   liability. All of these defendants agreed amongst themselves that they would not
 12   raise the Litmon conflict of interest with the clients or with the court and that they
 13   would not “declare unavailability” with the court so as to avoid being replaced as
 14   attorney for Mr. DeCasas. By doing so, they agreed that they would be able to
 15   conceal the conflict of interest and avoid civil liability. This included an agreement
 16   amongst themselves that they would strenuously fight any effort to remove the PD’s
 17   Office as counsel for their SVP clients through Marsden motions.
 18          172. As agreed, for example, they fought Marsden motions in People v.
 19   Darryel Frazier and in People v. Corey Williams. In the Williams matter, even when
 20   urged by the court to file a Litmon motion, counsel for Mr. Williams -
 21          173. The defendants’ plan was foiled and frustrated in April of 2015 when
 22   SVP clients Gaspar Zavala convinced the trial court in his cases to dismiss the PD’s
 23   Office as his counsel and to appoint private counsel to represent him. New counsel
 24   was appointed, and a Litmon motion was promptly filed which resulted in the
 25   dismissal of Mr. Zavala’s case under Litmon. Likewise, on December 22, 2016,
 26   another SVP client from the PD’s Office, George Vasquez, was granted Marsden
 27   relief. Shortly thereafter, a Litmon motion was filed for Mr. Vasquez and his case
 28

                                        84
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 85 of 107 Page ID #:85



  1   was also dismissed. Defendant County of Los Angeles, however, appealed the
  2   dismissal of the Vasquez case. The Court of Appeal of the State of California
  3   affirmed the dismissal and published its landmark case, People v. Superior Court
  4   (Vasquez), (2018) 27 Cal. App. 5th 36, which found that the breakdown of the Los
  5   Angeles County public defender system was the cause of the denial of Mr. Vasquez’s
  6   due process and speedy trial rights. Id at 74. 4
  7                                               H.
  8                          Special Allegations Regarding Damages
  9         174. From the time he was admitted to Coalinga State Hospital in 2006, Mr.
 10   DeCasas has been the subject of a court order permitting that he be medicated by
 11   force. Although classified as a “hospital”, the facility is a prison, with all the
 12   attendant requirements and restrictions of a prison. Mr. DeCasas has not been, nor is
 13   he free to leave, he is confined to a dorm-like cell setting, his activities are monitored
 14   and restricted, and his visitation by family and counsel are restricted.
 15         175. On a daily basis, for the last 14 years, he has resisted the application by
 16   force of medication that he does not want to have injected into him. He has been, and
 17   continues to be, subjected to the torture of being physically restrained by various
 18   members of the custodial and medical staff and forcefully required to take medication
 19   and/or receive injections, as well as to receive forced blood draws related to the
 20   monitoring of his medication levels. The process is mentally and psychologically
 21   traumatic and physically painful. As recent as October 7, 2020, Mr. DeCasas had a
 22   physical altercation with the staff who attempted a blood draw.
 23         176. As alleged herein, Mr. DeCasas should not have been permitted to enter
 24   into SVP proceedings through a meaningful challenge of the basis for the SVP
 25

 26   4
       The Court in DeCasas echoed the Vasquez findings and also found that Mr.
 27   DeCasas’s due process and speedy trial rights were violated because of the
      breakdown of the Los Angeles County public defender system. People v. DeCasas,
 28   2020 Cal. App. LEXIS 879, 43-44.
                                        85
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 86 of 107 Page ID #:86



  1   petition. The PD’s Office failed to raise legal and factual defenses at his probable
  2   cause hearing which would have prevented him from being detained for the last 14
  3   years and subjected to the daily torture he continues to endure.
  4

  5                                             VI.
  6                              FIRST CLAIM FOR RELIEF
  7         DELIBERATE INDIFFERENCE CAUSING VIOLATION OF
  8         CONSTITUTIONAL RIGHTS, AS TO DEFENDANTS RONALD
  9         BROWN, JENNY BROWN, KELLY EMLING, LAURA GREEN,
 10         MICHAEL SUZUKI, DANIEL KUPERBERG, RUBEN
 11         MARQUEZ, MARK RIDLEY-THOMAS, HILDA SOLIS, SHEILA
 12         KUEHL AND DOES 1 THROUGH 10
 13         177. Plaintiff Rodrigo DeCasas repeats and realleges each and every
 14   allegation above as though fully set forth herein.
 15         178. This action is brought pursuant to 42 U.S.C. §1983 for violation of Mr.
 16   DeCasas’s rights under Sixth Amendment and Fourteenth Amendment of the U.S.
 17   Constitution to a speedy trial, to counsel, and to due process and substantive due
 18   process.
 19         179. Defendants Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 20   Michael Suzuki, Daniel Kuperberg and Ruben Marquez, BOS Defendants and DOES
 21   1 through 10 are sued herein as administrators of The Law Offices of the Los Angeles
 22   County Public Defender and its SVP Unit. Defendants Ronald Brown, Kelly
 23   Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg and Ruben
 24   Marquez did not represent Rodrigo DeCasas as a trial attorney in any of the
 25   underlying SVP commitment proceedings, and they did not appear as counsel for
 26   Plaintiff in any of the underly SVP proceedings. As such, liability against these
 27

 28

                                       86
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 87 of 107 Page ID #:87



  1   defendants is not based on these defendants acting within the scope of legal
  2   representation of Mr. DeCasas.
  3         180. Plaintiff is informed and believes, and thereon alleges, that The Law
  4   Offices of the Los Angeles County Public Defender, its SVP Unit, Ronald Brown,
  5   Kelly Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg and
  6   Ruben Marquez, the BOS Defendants, and DOES 1 through 10 failed to timely bring
  7   Mr. DeCasas’s case to trial. By thus abandoning the present plaintiff, said defendants
  8   allowed the present plaintiff to be held as a pre-trial detainee for such inordinately
  9   long period of time that his due process rights and his rights to a speedy trial were
 10   violated.
 11         181. As a direct result of the deliberate indifference of the present defendants,
 12   plaintiff Rodrigo DeCasas spent 13 years waiting for his case to come to trial before
 13   his case was dismissed for due process violations, as alleged herein above.
 14         182. On or before Mr. DeCasas’s underlying case/petition was dismissed,
 15   there existed within the Public Defender’s Office and its SVP Unit various customs
 16   and practices which caused the delay Mr. DeCasas’s case being brought to trial and
 17   which caused Mr. DeCasas to unnecessarily spend years as a pre-trial detainee
 18   waiting for his cases to be brought to trial.
 19         183. These massive delays in the bringing to trial of the SVP cases were the
 20   result of several unconstitutional customs and practices which existed within The
 21   Public Defender’s Office and its SVP Unit and which the present defendants were
 22   aware of and which said defendants ratified. These customs and practices included:
 23         a.     Failing to regularly bring SVP detainees to court for hearings, or to
 24                otherwise ensure that SVP detainees were in court or that they would
 25                appear by video conference, so as to conceal from SVP detainees their
 26                delays in processing their cases in a timely manner;
 27

 28

                                        87
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 88 of 107 Page ID #:88



  1        b.    Failing to communicate to SVP client/detainees the status of their cases,
  2              the strategies which were to be employed in defending their case, and the
  3              likelihood of success of their efforts;
  4        c.    Failing to obtain consent from SVP client/detainees to continue hearing
  5              dates, trials dates as well as other deadlines which were in their control;
  6        d.    Waiving of SVP client/detainees’ appearance at hearings without
  7              securing their authority to do so;
  8        e.    Agreeing to repeated continuances sought by the prosecution;
  9        f.    Ignoring requests from SVP clients/detainees to bring their case to trial
 10              promptly;
 11        g.    Failing to meet reasonable deadlines in SVP cases;
 12        h.    Failing to timely secure experts, to ensure that such experts are properly
 13              prepared, and to ensure that such experts complete their work in a timely
 14              fashion;
 15        i.    Allowing experts’ reports to lapse or otherwise go stale;
 16        j.    Concealing material facts from SVP clients/detainees;
 17        k.    Concealing their misconduct from SVP clients/detainees;
 18        l.    Failing to inform their clients of conflicts of interests;
 19        m.    Failing to inform the court of conflicts of interest;
 20        n.    Failing to bring cases to trial within the stipulated time period with the
 21              District Attorney’s Office after the passage of Proposition 83;
 22        e.    Failing to file oppositions to motions and other petitions by the
 23              prosecution;
 24        f.    Allowing SVP cases to sit idle for years without meaningful progress;
 25        g.    Failing to declare unavailability, such that long-delayed SVP cases could
 26              be assigned to outside/independent counsel;
 27

 28

                                      88
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 89 of 107 Page ID #:89



  1         h.     Tolerating a conflict of interest, in violation of state bar ethics rules and
  2                standards, and failing to declare such conflicts so as to permit their SVP
  3                detainees to file Litmon-Vasquez motions after the extensive delays in
  4                the processing of their cases;
  5         i.     After extensive delays on their part, failing to inform SVP detainees of
  6                their right to file a motion under People v. Litmon and People v. Vasquez
  7                for the violation of their constitutional rights;
  8         j.     Refusing to declare an actual conflict upon learning of it;
  9         k.     Failing to object to the use of hearsay evidence by the prosecution’s
 10                experts;
 11         l.     Waiving probable cause at the initiation of the SVP proceedings; and,
 12                failing to raise viable defenses to the SVP allegations, including, but not
 13                limited to whether SVP detainees are subject to deportation;
 14         m.     Concealing conflicts of interest from SVP clients and the court, and
 15                failing to declare a conflict of interest to allow appointed/private counsel
 16                to bring motions under People v. Litmon and People v. Vasquez; and,
 17         n.     Failing to adhere to the State Bar guidelines for the provision of indigent
 18                legal defense services, specifically failing to monitor the caseloads of the
 19                Public Defender attorneys.
 20         184.    Both the trial court and the Court of Appeal of the State of California
 21   have held in Mr. DeCasas’s case and in the Vasquez case that there existed in the
 22   PD’s Office an institutional systemic breakdown of the Public Defender system in
 23   Los Angeles County during the time that Mr. DeCasas’s case was being handled by
 24   the PD’s Office and that this system breakdown was the cause of the violation of his
 25   constitutional rights.
 26         185. As presented in detail above, the delays in bringing Mr. DeCasas case to
 27   trial resulted from the systemic breakdown in the PD’s Office which resulted from:
 28

                                        89
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 90 of 107 Page ID #:90



  1         a.     A flaw in the public defender’s mechanism for identifying and avoiding
  2                conflicts of interest,
  3         b.     A failure to train incoming SVP lawyers,
  4         c.     An understaffed public defender office facing overwhelmingly heavy
  5                caseload, and,
  6         d.     Underdeveloped expert pool and a payment system which made it
  7                difficult to promptly pay expert fees such that few experts were willing
  8                to work for the public defender’s office.
  9         186. Defendants Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 10   Michael Suzuki, Daniel Kuperberg, Ruben Marquez and DOES 1 through 5 were
 11   aware of the inordinate and excessive delay that plaintiff and the other SVP detainees
 12   were experiencing in the processing of their cases and that Plaintiff’s case and the
 13   other cases were not being brought to trial in a timely basis. Said defendants were
 14   aware of the customs and practices described above that existed at the SVP Unit and
 15   which were the causes of the failure to bring these cases to trial in a timely fashion.
 16         187. Between 2006 and 2019, defendants Ronald Brown, Kelly Emling,
 17   Laura Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg, Ruben Marquez and
 18   DOES 1 through 5 learned of these delays in the processing of SVP cases and of the
 19   causes of SVP cases not coming to trial in a timely basis through their regular
 20   monitoring of the SVP Unit and the monitoring of the performance of the lawyers in
 21   that unit. Said monitoring by defendants Ronald Brown, Kelly Emling, Laura Green,
 22   Jenny Brown, Michael Suzuki, Daniel Kuperberg, Ruben Marquez and DOES 1
 23   through 5 consisted of:
 24         a.     Monthly meetings with the supervisors of the SVP Unit,
 25         b.     Annual performance evaluations of the supervisors and staff of the SVP
 26                Unit,
 27

 28

                                       90
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 91 of 107 Page ID #:91



  1         c.     Annual review of the status of each individual SVP case, the SVP Unit
  2                case load, the SVP Unit projections for staff needs and the expert needs
  3                conducted during the preparation of the SVP Unit budget for
  4                presentation to the Los Angeles County Board of Supervisors.
  5         d.     Monitoring of appeals brought on behalf of SVP detainees, including the
  6                review of appellate briefs regarding and the review of the outcome of
  7                such appeals (see e.g., Arnold v. Superior Court, (2014) unpublished
  8                opinion involving SVP defendant who was challenging an SVP mental
  9                health examination and noting critically that “… defendant was
 10                evaluated by the hospital’s department in 2007. But as of September
 11                2013, his case had not been tried.”)
 12         188. The BOS Defendants and DOES 6 through 10 were informed of the
 13   above-mentioned dramatic trial delays in the SVP cases, including the delays in
 14   Plaintiff’s case, and of the causes of the delays in the SVP cases coming to trial in a
 15   timely basis through their regular management, supervision and administration of the
 16   Public Defender’s Office and through their monthly meetings with defendants Ronald
 17   Brown, Kelly Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel
 18   Kuperberg and Ruben Marquez.
 19         189. The BOS Defendants were responsible for monitoring, supervising and
 20   management of the performance of the Public Defender’s Office.
 21         190. The BOS defendants regularly met with defendants Ronald Brown,
 22   Kelly Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg and
 23   Ruben Marquez to discuss the issues surrounding the performance of the Public
 24   Defender’s Office, its SVP Unit and individual cases, including the present Plaintiff’s
 25   SVP case. As early as 2008, Ronald Brown, Kelly Emling, Laura Green, Jenny
 26   Brown, Michael Suzuki, Daniel Kuperberg and Ruben Marquez regularly discussed
 27   the significant delays in the processing of pending SVP cases with the BOS
 28

                                       91
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 92 of 107 Page ID #:92



  1   Defendants. They informed the BOS Defendants of the significant backlog of work
  2   in the SVP Unit and of the great delays that were occurring in the bringing of these
  3   cases to trial. As early as 2008, they informed the BOS Defendants of Mr. DeCasas,
  4   who was awaiting trial in his SVP case and informed the BOS Defendants of the
  5   number of years he had been waiting for trial.
  6         191. As alleged above, attorneys from the SVP unit wrote memoranda and
  7   letters to the BOS Defendants after having their concerns ignored by their
  8   supervisors/administrators of the Public Defender’s Office. The letters and
  9   memoranda specifically noted that the clients being served by the SVP Unit were
 10   suffering the violation of their speedy trial rights and their rights to counsel.
 11   Moreover, these letters and memoranda warned the BOS Defendants that these delays
 12   were creating civil liability for the County of Los Angeles.
 13         192. The BOS defendants received and read these letters and memoranda.
 14   They met and conferred with defendants Ronald Brown, Kelly Emling, Laura Green,
 15   Jenny Brown, Michael Suzuki, Daniel Kuperberg, Ruben Marquez and DOES 1
 16   through 10 to discuss the contents of the letters and memoranda, but failed to take any
 17   action to deal with, address, ameliorate or otherwise meaningfully respond to the
 18   concerns raised by the attorneys in the SVP unit.
 19         193. Besides discussing the long delays in bringing the SVP cases to trial
 20   with the BOS Defendants, Ronald Brown, Kelly Emling, Laura Green, Jenny Brown,
 21   Michael Suzuki, Daniel Kuperberg and Ruben Marquez also regularly wrote emails,
 22   memoranda, meeting summaries and other written documents to the BOS defendants
 23   discussing the delay in the processing of Plaintiff’s case.
 24         194. In the regular meetings, which were often monthly, between Ronald
 25   Brown, Kelly Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel
 26   Kuperberg and Ruben Marquez and DOES 1 through 10 from 2008 to 2018, these
 27   defendants discussed the SVP Unit’s significant backlog of cases which had not
 28

                                        92
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 93 of 107 Page ID #:93



  1   reached trial in five years, ten years and, eventually, 20 years. Annually, and often
  2   quarterly, all of these defendants collectively discussed with respect to the SVP trial
  3   delays:
  4         a.     Whether the delay in bringing these cases to trial violated the due
  5                process rights and speedy trial rights of the detainees, including Mr.
  6                DeCasas,
  7         b.     The costs of bringing each case to trial;
  8         c.     The reasons for the delays in bringing Mr. DeCasas’s case to trial,
  9         d.     The delays occasioned by the lapsing of the expert reports, including in
 10                Mr. DeCasas’s case,
 11         e.     The repeated requests for continuances by the SVP lawyers and
 12                prosecutors,
 13         f.     Evaluating the need in each SVP case for a declaration of
 14                “unavailability” so as to ensure that each such case was brought to trial,
 15                including making such a declaration in Mr. DeCasas’s case,
 16         g.     Implementing internal measures in the SVP Unit to ensure that each SVP
 17                case, including Mr. DeCasas’s case, got to trial in a timely fashion, and,
 18         h.     Requesting that the supervising judge of the criminal division assign a
 19                specific judicial officer or courtroom for the exclusive handing of SVP
 20                cases.
 21         195. During every year between 2006 and 2018, defendants Ronald Brown,
 22   Kelly Emling, Laura Green, Jenny Brown, Michael Suzuki, Daniel Kuperberg and
 23   Ruben Marquez and/or DOES 1 through 5, were aware that the customs and practices
 24   in place in the SVP unit were resulting in a large number of SVP cases, including the
 25   present plaintiff’s case, not getting to trial in a timely fashion. On a monthly basis
 26   during that time, said defendants learned of continuances of trial dates and other
 27   related dates which continued to extend the time in which the SVP cases would come
 28

                                       93
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 94 of 107 Page ID #:94



  1   to trial. Notwithstanding this information, said defendants failed to abolish, revoke,
  2   rescind or otherwise put a stop to these customs and practices. They failed to:
  3         a.     Implement internal measures in the SVP Unit to advance or otherwise
  4                expedite the bringing of the SVP cases to trial,
  5         b.     Prioritize the oldest SVP cases to ensure they would get to trial in an
  6                expedited fashion,
  7         c.     Institute tighter controls over supervisors in the SVP Unit to ensure that
  8                they managed their subordinates in a fashion that ensured that the older
  9                SVP cases would get to trial promptly,
 10         d.     Impose time limits for the bringing of SVP cases to trial,
 11         e.     Establish and implement a policy, custom or practice whereby the PD’s
 12                office would declare conflicts or declare “unavailability” in old SVP
 13                cases so as to ensure that the courts could appoint private counsel or
 14                counsel from the alternate public defender’s office to bring SVP cases to
 15                trial, and,
 16         f.     Establish a policy and implement, custom or practice whereby the PD’s
 17                office would declare conflicts of interest or declare “unavailability” in
 18                those older SVP cases that were subject to a Litmon motion so as to
 19                permit the court to appoint private counsel to represent those detainees
 20                who had valid grounds to bring such motions.
 21
            196. Despite knowing of the great magnitude of the delays in bringing
 22
      Plaintiff’s case to trial, defendants Ronald Brown, Kelly Emling, Laura Green, Jenny
 23
      Brown, Michael Suzuki, Daniel Kuperberg and Ruben Marquez, the BOS Defendants
 24
      and DOES 1 through 10 failed to take any reasonable measures to ensure that the
 25
      constitutional rights of Mr. DeCasas were protected. Such failure constituted
 26
      deliberate indifference to the due process rights and the speedy trial rights of Mr.
 27
      DeCasas.
 28

                                       94
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 95 of 107 Page ID #:95



  1         197. The BOS Defendants and DOES 1 through 5 knowingly refused to
  2   terminate the acts, customs, practices and misconduct of their subordinates, which
  3   they knew was causing and would cause constitutional injury upon the SVP detainees
  4   in their charge. Said defendants failed to take reasonable measures to institute internal
  5   measures within the SVP Unit to address the long delays in getting SVP cases to trial,
  6   they failed to institute new training of their subordinates in the management of SVP
  7   cases so as to ensure that SVP cases got to trial in a timely fashion, and they failed to
  8   discipline their subordinates for failing to get the SVP cases to trial in a timely
  9   fashion.
 10         198. All of these failures on the part of defendants Ronald Brown, Jenny
 11   Brown, Emling, Laura Green, Suzuki, Kuperberg, Marquez, Mark Ridley-Thomas,
 12   Hilda Solis and Sheila Kuehl and DOES 1 through 10 constituted an acquiescence in,
 13   and ratification of, the constitutional deprivations that resulted or constituted a
 14   reckless and callous indifference to the rights of SVP detainees, including Mr.
 15   DeCasas.
 16         199. Every year between 2008 and 2018, defendants Ronald Brown, Jenny
 17   Brown, Emling, Laura Green, Suzuki, Kuperberg, Marquez, Mark Ridley-Thomas,
 18   Hilda Solis and Sheila Kuehl and DOES 1 through 10, through the aforementioned
 19   management of the SVP Unit, were made aware of the extended delays in the SVP
 20   cases and of the resulting due process violations that the SVP detainees were
 21   suffering.
 22         200. Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl received separate in-
 23   person and written reports from defendants Ronald Brown, Jenny Brown, Emling,
 24   Laura Green, Suzuki, Kuperberg, Marquez and DOES 1 through 10 as to the great
 25   delays in bringing the SVP cases to trial. Defendants Ronald Brown, Jenny Brown,
 26   Emling, Green, Suzuki, Kuperberg, Marquez, Mark Ridley-Thomas, Hilda Solis and
 27   Sheila Kuehl and DOES 1 through 10 were responsible for the institution of internal
 28

                                        95
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 96 of 107 Page ID #:96



  1   measures within the SVP Unit to correct this unconstitutional condition but failed to
  2   do so. Such failure constituted deliberate indifference to the due process rights and
  3   the speedy trial rights of Mr. DeCasas.
  4         201. Defendants Ronald Brown, Jenny Brown, Emling, Green, Suzuki,
  5   Kuperberg, Marquez, Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl and DOES
  6   1 through 10 knowingly refused to terminate the customs, practices and misconduct
  7   of their subordinates, which they knew were causing and would continue to cause
  8   constitutional injury upon the SVP detainees, including Mr. DeCasas. Said
  9   defendants had the authority to discipline supervisorial staff in the SVP Unit for
 10   failing to bring SVP cases to trial on a timely basis. Said defendants failed to
 11   discipline their subordinates in the SVP Unit, and thereby ratified the great delays in
 12   the brining of the SVP cases to trial.
 13         202. Defendants Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl and
 14   DOES 6 through 10 failed to institute internal measures within the PD’s Office and
 15   within its SVP Unit to address the long delays in getting SVP cases to trial, they
 16   failed to order or otherwise institute new training of his subordinates in the
 17   management of SVP cases so as to ensure that SVP cases got to trial in a timely
 18   fashion, and they failed to discipline, or order the discipling of, his subordinates,
 19   including defendants Ronald Brown, Jenny Brown, Emling, Green, Suzuki,
 20   Kuperberg, and Marquez, for failing to get the SVP cases to trial in a timely fashion.
 21   These failures on the part of defendants Mark Ridley-Thomas, Hilda Solis and Sheila
 22   Kuehl and DOES 6 through 10 constituted an acquiescence in, and ratification of, the
 23   constitutional deprivations that resulted or constituted a reckless and callous
 24   indifference to the rights of SVP detainees, including Mr. DeCasas.
 25         203. Defendants Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl were
 26   particularly indifferent to a tremendous degree in his disregard for the violation of the
 27   constitutional rights of the SVP detainees in general and of the violation of the
 28

                                        96
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 97 of 107 Page ID #:97



  1   connotational rights of Mr. DeCasas specifically. Defendants Mark Ridley-Thomas,
  2   Hilda Solis and Sheila Kuehl forbade the Public Defender’s Office and its supervisors
  3   and administrators, including defendants Ronald Brown, Jenny Brown, Emling,
  4   Green, Suzuki, Kuperberg, and Marquez, from “declaring unavailability in Mr.
  5   DeCasas’s case; that is, to declare to the court that the public defender’s office is
  6   "unavailable” or unable to meet its obligations and duties to Mr. DeCasas and thereby
  7   have the court assign his case to another public defender agency (such as the Office
  8   of the Alternate Public Defender) or to a private panel attorney. Defendants Mark
  9   Ridley-Thomas, Hilda Solis and Sheila Kuehl refused to allow the PD’s office to
 10   “declare unavailability” in Mr. DeCasas’s case and in other SVP cases despite
 11   knowing the following:
 12         a.     That the SVP unit was significantly backlogged in the processing of SVP
 13                cases and that the majority of the SVP cases were years delayed in
 14                getting to trial and would continue to be so backlogged;
 15         b.     That the SVP Unit attorneys were excessively overworked with
 16                extremely heavy caseloads that could not be processed and brought to
 17                trial in a meaningful and effective way;
 18         c.     That the caseload for the SVP Unit was exacerbated by a 50% reduction
 19                in staff attorneys and administrative staff such as paralegals and
 20                investigators; and,
 21         d.     That less than 50% of the pending SVP cases would ever get to trial
 22                within 10 years.
 23         204. Defendants Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl knew
 24   that this exacerbated backlog of SVP cases would be efficiently and meaningfully
 25   processed to trial by having the PD’s office “declare unavailability” in the older SVP
 26   cases, including Mr. DeCasas’s case, so that the court could assign such cases to
 27

 28

                                        97
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 98 of 107 Page ID #:98



  1   other agencies or panel attorneys for trial or other proceedings such as Litmon
  2   motions.
  3          205. Defendants Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl forbade
  4   the declaration of “unavailability” in SVP cases, including Mr. DeCasas’s, despite
  5   knowing that failing to do so would cause years of prolonged unconstitutional
  6   detention of SVP detainees such as the present plaintiff.
  7          206. As a result of the above deliberate acts and omissions of defendants
  8   Ronald Brown, Jenny Brown, Emling, Green, Suzuki, Kuperberg, Marquez, Mark
  9   Ridley-Thomas, Hilda Solis and Sheila Kuehl and DOES 1 through 10, Plaintiff was
 10   damaged and injured as alleged above by being made to endure a 13-year pre-trial
 11   detention which the Los Angeles County Superior Court found to have violated Mr.
 12   DeCasas’s civil rights. Plaintiff’s detention continues and he has now spent more
 13   than 14 years in custody.
 14          207. The conduct of defendants Ronald Brown, Jenny Brown, Emling, Green,
 15   Suzuki, Kuperberg, Marquez, Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl
 16   and DOES 1 through 10, as alleged above, was done with deliberate indifference to
 17   the constitutional violations endured by the present plaintiff. As such, punitive
 18   damages should be imposed, in an amount sufficient to punish said defendants and to
 19   deter future similar conduct by said defendants and others in similar positions.
 20   ////
 21   ////
 22   ////
 23   ////
 24   ////
 25   ////
 26   ////
 27   ////
 28

                                       98
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 99 of 107 Page ID #:99



  1

  2
                                               VII.

  3                             SECOND CLAIM FOR RELIEF
  4         MUNICIPAL            LIABILITY            FOR      VIOLATION            OF
  5         CONSTITUTIONAL RIGHTS AS TO DEFENDANTS COUNTY
  6         OF LOS ANGELES AND LAW OFFICES OF THE LOS ANGELES
  7         COUNTY PUBLIC DEFENDER
  8         208. PLAINTIFF repeats and realleges each and every allegation above as
  9   though fully set forth herein.
 10         209. This action is brought pursuant to 42 U.S.C. §1983 for violation of
 11   Plaintiff’s rights under the Fourteenth Amendment.
 12         210. Plaintiff’s due process rights were violated by the 13-year delay in
 13   bringing his case to trial as determined by the Los Angeles Superior Court and as
 14   affirmed by the Court of Appeal of the State of California as alleged above in the first
 15   claim for relief. As a result of the aforementioned acts and omissions of defendants
 16   Ronald Brown, Jenny Brown, Emling, Green, Suzuki, Kuperberg, Marquez, Mark
 17   Ridley-Thomas, Hilda Solis and Sheila Kuehl and DOES 1 through 10, plaintiff’s
 18   Fourteenth Amendment due process rights were violated.
 19         211. At the time of these constitutional violations by said defendants,
 20   defendant County of Los Angeles and defendant Public Defender’s Office had in
 21   place, and had ratified customs and practices which permitted and encouraged
 22   attorneys in the Public Defender’s Office to delay bringing SVP cases to trial and
 23   which violated the due process right of their SVP clients, including Mr. DeCasas.
 24         212. These practices, customs, policies and procedures included:
 25         a.     Failing to regularly bring SVP detainees to court for hearings, or to
 26                otherwise ensure that SVP detainees were in court or that they would
 27

 28

                                       99
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 100 of 107 Page ID #:100



    1             appear by video conference, so as to conceal from SVP detainees their
    2             delays in processing their cases in a timely manner;
    3       b.    Failing to communicate to SVP client/detainees the status of their cases,
    4             the strategies which were to be employed in defending their case, and the
    5             likelihood of success of their efforts;
    6       c.    Failing to obtain consent from SVP client/detainees to continue hearing
    7             dates, trials dates as well as other deadlines which were in their control;
    8       d.    Waiving of SVP client/detainees’ appearance at hearings without
    9             securing their authority to do so;
   10       e.    Continuing trial dates and other related dates without client consent and
   11             without clients waiving their rights to speedy trials,
   12       f.    Agreeing to repeated continuances sought by the prosecution;
   13       g.    Ignoring requests from SVP clients/detainees to bring their case to trial
   14             promptly;
   15       h.    Failing to meet reasonable deadlines in SVP cases;
   16       i.    Failing to timely secure experts, to ensure that such experts are properly
   17             prepared, and to ensure that such experts complete their work in a timely
   18             fashion;
   19       j.    Failing to pay experts on a timely basis so as to avoid having experts
   20             refuse to work with the Los Angeles Office of the Public Defender;
   21       k.    Allowing experts’ reports to lapse or otherwise go stale;
   22       l.    Concealing material facts from SVP clients/detainees;
   23       m.    Concealing their misconduct from SVP clients/detainees;
   24       n.    Failing to inform their clients of conflicts of interests based on their
   25             failure to bring SVP cases to trial in timely and constitutional fashion
   26       o.    Failing to inform clients of their right to bring a motion to dismiss their
   27             case under People v. Litmon (I and II) and in People v. Vasquez.
   28

                                       100
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 101 of 107 Page ID #:101



    1         p.    Failing to inform the court of conflicts of interest;
    2         q.    Failing to bring cases to trial within the stipulated time period with the
    3               District Attorney’s Office after the passage of Proposition 83;
    4         r.    Failing to file oppositions to motions and other petitions by the
    5               prosecution;
    6         s.    Allowing SVP cases to sit idle for years without meaningful progress;
    7         t.    Failing to declare unavailability, such that long-delayed SVP cases could
    8               be assigned to outside/independent counsel;
    9         u.    Tolerating a conflict of interest, in violation of state bar ethics rules and
   10               standards, and failing to declare such conflicts so as to permit their SVP
   11               detainees to file Litmon-Vasquez motions after the extensive delays in
   12               the processing of their cases;
   13         v.    After extensive delays on their part, failing to inform SVP detainees of
   14               their right to file a motion under People v. Litmon and People v.
   15               Vasquez for the violation of their constitutional rights;
   16         w.    Refusing to declare an actual conflict upon learning of it;
   17         x.    Failing to object to the use of hearsay evidence by the prosecution’s
   18               experts;
   19         y.    Waiving probable cause at the initiation of the SVP proceedings; and,
   20               failing to raise viable defenses to the SVP allegations, including, but not
   21               limited to whether SVP detainees are subject to deportation; and,
   22         z.    Failing to adhere to the State Bar guidelines for the provision of indigent
   23               legal defense services, specifically failing to monitor the caseloads of the
   24               Public Defender attorneys.
   25         213. The deliberate indifference to the rights of the SVP clients represented
   26   by the PD’s Office was manifested in the following cases:
   27

   28

                                         101
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 102 of 107 Page ID #:102



    1         a.     The 63 cases that were the subject of the 2007 memorandum of
    2                understanding entered into by the PD’s Office, the Superior Court and
    3                the District Attorney’s Office.
    4         b.     The SVP matter of People v. Gaspar Zavala;
    5         c.     The SVP matter of People v. George Vasquez;
    6         d.     The SVP matter of People v. Darryel Frazier;
    7         e.     The SVP matter of People v. Jason Taylor;
    8         f.     The SVP matter of People v. Corey Williams;
    9         g.     The SVP matter of People v. John Lofton; and,
   10         h.     The SVP matter of People v. Rodrigo DeCasas.
   11         214. Deliberate indifference to the civil rights of SVP detainees such as Mr.
   12   DeCasas was evidenced by said defendants’ ignoring the long delays in the bringing
   13   of SVP cases to trial and the long pre-trial detentions suffered by SVP clients.
   14         215. Further deliberate indifference by these defendants was evidenced by the
   15   following acts and omissions:
   16         a.     Failing to implement policies and procedures to advance or otherwise
   17                expedite the bringing of the SVP cases to trial,
   18         b.     Failing to prioritize resources to the oldest SVP cases to ensure they
   19                would get to trial in an expedited fashion,
   20         c.     Failing to discipline deputy public defenders who repeatedly failed to
   21                bring old SVP cases to trial,
   22         d.     Failing to institute tighter controls over supervisors in the SVP Unit to
   23                ensure that they managed their subordinates in a fashion that ensured
   24                that the older SVP cases would get to trial promptly,
   25         e.     Failing to impose time limits for the bringing of SVP cases to trial,
   26         f.     Failing to declare conflicts or to declare “unavailability” in old SVP
   27                cases so as to ensure that the courts could appoint private counsel or
   28

                                         102
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 103 of 107 Page ID #:103



    1                counsel from the alternate public defender’s office to bring SVP cases to
    2                trial,
    3         g.     Failing to declare conflicts or declare “unavailability” in those older
    4                SVP cases that were subject to a Litmon motion so as to permit the court
    5                to appoint private counsel to represent those detainees who had valid
    6                grounds to bring such motions, and
    7         h.     Failing to train attorneys coming into the SVP Unit.
    8         216. The foregoing acts, omissions, and systemic deficiencies are and were
    9   customs, practices, policies and procedures of defendant County of Los Angeles and
   10   of defendant Public Defender’s Office and by ratifying such, these defendants
   11   permitted and encouraged attorneys in the Public Defender’s Office to delay in
   12   bringing SVP cases to trial in a timely fashion. This caused, permitted and/or
   13   allowed under official sanction the attorneys of the Public Defender’s Office to
   14   believe that the long delays in bringing SVP cases to trial would not be objectively,
   15   thoroughly and/or meaningfully investigated and that no negative consequences
   16   would befall them, all with the foreseeable result that said attorneys would greatly
   17   delay in bringing SVP cases to trial and thereby violate the civil rights of the SVP
   18   detainees in their charge.
   19         217. As a direct and proximate result of the aforementioned acts alleged
   20   herein, Mr. DeCasas has now been detained for 14 years in violation of his due
   21   process rights as alleged in the first claim for relief which caused him serious and
   22   permanent injuries and have physically, psychologically, and emotionally impaired
   23   him permanently.
   24         218. As a result of the above customs, practices, policies and procedures of
   25   defendant County of Los Angeles and of defendant Public Defender’s Office, Mr.
   26   DeCasas was damaged and injured as alleged above by being made to endure a
   27   wrongful 14-year pre-trial detention.
   28

                                         103
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 104 of 107 Page ID #:104



    1                                             VIII.
    2                                          PRAYER
    3         Wherefore, plaintiff Rodrigo DeCasas demands the following relief, against all
    4   the defendants with respect each of the claims for relief above:
    5         a.      Compensatory general and special damages in an amount in accordance
    6   with proof;
    7         b.      Punitive and exemplary damages, against defendants Ronald Brown,
    8   Jenny Brown, Kelly Emling, Laura Green, Michael Suzuki, Daniel Kuperberg, Ruben
    9   Marquez, Mark Ridley-Thomas, Hilda Solis and Sheila Kuehl and DOES 1 through
   10   10 in an amount sufficient to deter and to make an example of these defendants;
   11         c.      Reasonable attorneys' fees and litigation expenses pursuant to 42 U.S.C.
   12   §1988;
   13         d.      Costs of suit necessarily incurred herein; and,
   14         e.      Such further relief as the Court deems just or proper.
   15

   16   Dated: October 8, 2020           CASILLAS & ASSOCIATES

   17                                           By: / s/ Arnoldo Casillas
   18                                           ARNOLDO CASILLAS
                                                DANIEL W. GILLETTE
   19                                           Attorneys for Plaintiff
   20                                           RODRIGO DECASAS

   21

   22

   23

   24

   25

   26

   27

   28

                                          104
                      COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 105 of 107 Page ID #:105



    1                               DEMAND FOR JURY TRIAL
    2         COMES NOW Plaintiff RODRIGO DECASAS and respectfully demands that
    3   the present matter be set for a jury trial.
    4

    5

    6   Dated: October 8, 2020                   CASILLAS & ASSOCIATES

    7                                            By: / s/ Arnoldo Casillas
    8                                            ARNOLDO CASILLAS
                                                 DANIEL W. GILLETTE
    9                                            Attorneys for Plaintiff
   10                                            RODRIGO DECASAS

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                          105
                      COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 106 of 107 Page ID #:106



    1
                                        EXHIBIT 1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                       106
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-09265-MWF-AFM Document 1 Filed 10/08/20 Page 107 of 107 Page ID #:107



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                       107
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
